Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

Dated as of November 8, 2011

by and between

ARENA PHARMACEUTICALS, INC.

and

AZIMUTH OPPORTUNITY, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I PURCHASE AND SALE OF COMMON STOCK

     1   

Section 1.1

 

Purchase and Sale of Stock

     1   

Section 1.2

 

Effective Date; Settlement Dates

     1   

Section 1.3

 

The Shares

     2   

Section 1.4

 

Current Report; Prospectus Supplement

     2   

ARTICLE II FIXED REQUEST TERMS; OPTIONAL AMOUNT

     2   

Section 2.1

 

Fixed Request Notice

     2   

Section 2.2

 

Fixed Requests

     3   

Section 2.3

 

Share Calculation

     4   

Section 2.4

 

Limitation of Fixed Requests

     4   

Section 2.5

 

Reduction of Commitment

     5   

Section 2.6

 

Below Threshold Price

     5   

Section 2.7

 

Settlement

     5   

Section 2.8

 

Reduction of Pricing Period

     6   

Section 2.9

 

Optional Amount

     7   

Section 2.10

 

Calculation of Optional Amount Shares

     7   

Section 2.11

 

Exercise of Optional Amount

     7   

Section 2.12

 

Aggregate Limit

     7   

Section 2.13

 

Trading Market Regulation

     9   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

     10   

Section 3.1

 

Organization and Standing of the Investor

     10   

Section 3.2

 

Authorization and Power

     10   

Section 3.3

 

No Conflicts

     10   

Section 3.4

 

Information

     11   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     11   

Section 4.1

 

Organization, Good Standing and Power

     11   

Section 4.2

 

Authorization, Enforcement

     11   

Section 4.3

 

Capitalization

     12   

Section 4.4

 

Issuance of Shares

     12   

Section 4.5

 

No Conflicts

     12   

Section 4.6

 

Commission Documents, Financial Statements

     13   

Section 4.7

 

Subsidiaries

     14   

Section 4.8

 

No Material Adverse Effect

     14   

Section 4.9

 

Indebtedness

     15   

Section 4.10

 

Title To Assets

     15   

Section 4.11

 

Actions Pending

     15   

Section 4.12

 

Compliance With Law

     15   

Section 4.13

 

Certain Fees

     15   

Section 4.14

 

Operation of Business

     16   

Section 4.15

 

Environmental Compliance

     17   

 

i



--------------------------------------------------------------------------------

Section 4.16

 

Material Agreements

     18   

Section 4.17

 

Transactions With Affiliates

     18   

Section 4.18

 

Securities Act; FINRA Rules

     19   

Section 4.19

 

Employees

     21   

Section 4.20

 

Use of Proceeds

     21   

Section 4.21

 

Investment Company Act Status

     21   

Section 4.22

 

ERISA

     21   

Section 4.23

 

Taxes

     22   

Section 4.24

 

Insurance

     22   

Section 4.25

 

Acknowledgement Regarding Investor’s Purchase of Shares

     22   

ARTICLE V COVENANTS

     22   

Section 5.1

 

Securities Compliance

     22   

Section 5.2

 

Registration and Listing

     22   

Section 5.3

 

Compliance with Laws

     23   

Section 5.4

 

Keeping of Records and Books of Account; Foreign Corrupt Practices Act

     23   

Section 5.5

 

Limitations on Holdings and Issuances

     24   

Section 5.6

 

Other Agreements and Other Financings

     24   

Section 5.7

 

Stop Orders

     26   

Section 5.8

 

Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses

     27   

Section 5.9

 

Prospectus Delivery

     28   

Section 5.10

 

Selling Restrictions

     28   

Section 5.11

 

Effective Registration Statement

     29   

Section 5.12

 

Non-Public Information

     29   

Section 5.13

 

Broker/Dealer

     29   

Section 5.14

 

Disclosure Schedule

     30   

ARTICLE VI OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES

     30   

Section 6.1

 

Opinion of Counsel and Certificate

     30   

Section 6.2

 

Conditions Precedent to the Obligation of the Company

     30   

Section 6.3

 

Conditions Precedent to the Obligation of the Investor

     32   

ARTICLE VII TERMINATION

     34   

Section 7.1

 

Term, Termination

     34   

Section 7.2

 

Other Termination

     35   

Section 7.3

 

Effect of Termination

     35   

ARTICLE VIII INDEMNIFICATION

     36   

Section 8.1

 

General Indemnity

     36   

Section 8.2

 

Indemnification Procedures

     38   

ARTICLE IX MISCELLANEOUS

     39   

Section 9.1

 

Fees and Expenses

     39   

Section 9.2

 

Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial

     40   

 

ii



--------------------------------------------------------------------------------

Section 9.3

 

Entire Agreement; Amendment

     40   

Section 9.4

 

Notices

     41   

Section 9.5

 

Waivers

     42   

Section 9.6

 

Headings; Construction

     42   

Section 9.7

 

Successors and Assigns

     42   

Section 9.8

 

Governing Law

     42   

Section 9.9

 

Survival

     42   

Section 9.10

 

Counterparts

     43   

Section 9.11

 

Publicity

     43   

Section 9.12

 

Severability

     43   

Section 9.13

 

No Third Party Beneficiaries

     43   

Section 9.14

 

Further Assurances

     44   

Annex A.        Definitions

 

iii



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT, made and entered into on this 8th day of
November, 2011 (this “Agreement”), by and between Azimuth Opportunity, L.P., an
international limited partnership organized under the laws of the British Virgin
Islands (the “Investor”), and Arena Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in Annex A hereto.

RECITALS

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor and the
Investor shall thereupon purchase from the Company up to $50,000,000 of newly
issued shares of the Company’s common stock, $0.0001 par value (“Common Stock”),
subject, in all cases, to the Trading Market Limit (except as expressly provided
in Section 2.13); and

WHEREAS, the offer and sale of the shares of Common Stock hereunder have been
registered by the Company in the Registration Statement, which has been declared
effective by order of the Commission under the Securities Act;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

ARTICLE I

PURCHASE AND SALE OF COMMON STOCK

Section 1.1 Purchase and Sale of Stock. Upon the terms and subject to the
conditions of this Agreement, during the Investment Period the Company in its
discretion may issue and sell to the Investor up to $50,000,000 (the “Total
Commitment”) of duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock (subject in all cases to the Trading Market Limit (except
as expressly provided in Section 2.13), the “Aggregate Limit”), by (i) the
delivery to the Investor of not more than 24 separate Fixed Request Notices
(unless the Investor and the Company mutually agree that a different number of
Fixed Request Notices may be delivered) as provided in Article II hereof and
(ii) the exercise by the Investor of Optional Amounts, which the Company may in
its discretion grant to the Investor and which may be exercised by the Investor,
in whole or in part, as provided in Article II hereof. The aggregate of all
Fixed Request Amounts and Optional Amount Dollar Amounts shall not exceed the
Aggregate Limit.

Section 1.2 Effective Date; Settlement Dates. This Agreement shall become
effective and binding upon delivery of counterpart signature pages of this
Agreement executed by each of the parties hereto, and by delivery of an opinion
of counsel and a certificate of the Company as provided in Section 6.1 hereof,
to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New York
10166, at 4:00 p.m., New York time, on the Effective Date. In consideration of
and in express reliance upon the representations, warranties and covenants, and
otherwise upon the terms and subject to the conditions, of this Agreement, from
and after the Effective Date and during the Investment Period (i) the Company
shall issue and sell to the



--------------------------------------------------------------------------------

Investor, and the Investor agrees to purchase from the Company, the Shares in
respect of each Fixed Request and (ii) the Investor may in its discretion elect
to purchase Shares in respect of each Optional Amount. The issuance and sale of
Shares to the Investor pursuant to any Fixed Request or Optional Amount shall
occur on the applicable Settlement Date in accordance with Sections 2.7 and 2.9
(or on such Trading Day in accordance with Section 2.8, as applicable), provided
in each case that all of the conditions precedent thereto set forth in Article
VI theretofore shall have been fulfilled or (to the extent permitted by
applicable law) waived.

Section 1.3 The Shares. The Company has or will have duly authorized and
reserved for issuance, and covenants to continue to so reserve once reserved for
issuance, free of all preemptive and other similar rights, the requisite
aggregate number of authorized but unissued shares of its Common Stock to timely
effect the issuance, sale and delivery in full to the Investor of all Shares to
be issued in respect of all Fixed Requests and Optional Amounts under this
Agreement, in any case prior to the issuance to the Investor of such Shares.

Section 1.4 Current Report; Prospectus Supplement. As soon as practicable, but
in any event not later than 5:30 p.m. (New York time) on the first Trading Day
immediately following the Effective Date, the Company shall file with the
Commission (i) a report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, this Agreement (the
“Current Report”), and (ii) a final Base Prospectus pursuant to Rule 424(b)
under the Securities Act specifically relating to the transactions contemplated
by, and describing the material terms and conditions of, this Agreement,
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Prospectus,
including, without limitation, information required to be disclosed in the
section captioned “Plan of Distribution” in the Prospectus. The Current Report
shall include a copy of this Agreement as an exhibit and shall be incorporated
by reference in the Registration Statement. The Company heretofore has provided
the Investor a reasonable opportunity to comment on a draft of such Current
Report and final Base Prospectus and has given due consideration to such
comments. Pursuant to Section 5.9 and subject to the provisions of Section 5.8,
on the first Trading Day immediately following the last Trading Day of each
Pricing Period, the Company shall file with the Commission a Prospectus
Supplement pursuant to Rule 424(b) under the Securities Act disclosing the total
number of Shares to be issued and sold to the Investor thereunder, the total
purchase price therefor and the net proceeds to be received by the Company
therefrom.

ARTICLE II

FIXED REQUEST TERMS; OPTIONAL AMOUNT

Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree (unless otherwise mutually agreed upon by the parties in writing)
as follows:

Section 2.1 Fixed Request Notice. The Company may, from time to time in its sole
discretion, no later than 9:30 a.m. (New York time) on the first Trading Day of
the Pricing Period, provide to the Investor a Fixed Request notice,
substantially in the form attached hereto as Exhibit A (the “Fixed Request
Notice”), which Fixed Request Notice shall become effective

 

2



--------------------------------------------------------------------------------

at 9:30 a.m. (New York time) on the first Trading Day of the Pricing Period
specified in the Fixed Request Notice; provided, however, that if the Company
delivers the Fixed Request Notice to the Investor later than 9:30 a.m. (New York
time) on a Trading Day, then the first Trading Day of such Pricing Period shall
not be the Trading Day on which the Investor received such Fixed Request Notice,
but rather shall be the next Trading Day (unless a subsequent Trading Day is
therein specified). The Fixed Request Notice shall specify the Fixed Amount
Requested, establish the Threshold Price for such Fixed Request, designate the
first and last Trading Day of the Pricing Period and specify the Optional
Amount, if any, that the Company elects to grant to the Investor during the
Pricing Period and the applicable Threshold Price for such Optional Amount (the
“Optional Amount Threshold Price”). The Threshold Price and the Optional Amount
Threshold Price established by the Company in a Fixed Request Notice may be the
same or different, in the Company’s sole discretion. Upon the terms and subject
to the conditions of this Agreement, the Investor is obligated to accept each
Fixed Request Notice prepared and delivered in accordance with the provisions of
this Agreement.

Section 2.2 Fixed Requests. From time to time during the Investment Period, the
Company may in its sole discretion deliver to the Investor a Fixed Request
Notice for a specified Fixed Amount Requested, and the applicable discount price
(the “Discount Price”) shall be determined, in accordance with the price
(provided, however, that solely for purposes of calculating the Discount Price
for any Trading Day on which the VWAP is equal to or greater than the Threshold
Price (and not for purposes of, among other things, determining the Fixed Amount
Requested that may be requested by the Company), the heading “Threshold Price”
in the immediately below table shall be replaced with “VWAP”) and share amount
parameters as set forth below or such other parameters mutually agreed upon by
the Investor and the Company, and upon the terms and subject to the conditions
of this Agreement, the Investor shall purchase from the Company the Shares
subject to such Fixed Request Notice at the Discount Price; provided, however,
that (i) if an ex-dividend date is established by the Trading Market in respect
of the Common Stock on or between the first Trading Day of the applicable
Pricing Period and the applicable Settlement Date, the Discount Price shall be
reduced by the per share dividend amount and (ii) unless the parties otherwise
mutually agree, the Company may not deliver any single Fixed Request Notice for
a Fixed Amount Requested in excess of the lesser of (a) the amount in the
applicable Fixed Amount Requested column below and (b) any amount that would
under applicable law, rule or regulation result in any restriction or impairment
of the Investor’s ability to resell the Shares subject to such Fixed Request
Notice without restriction:

 

Threshold Price

  

Fixed Amount Requested

  

Discount Price

Equal to or greater than $10.00

  

Not to exceed $34,000,000

  

96.75% of the VWAP

Equal to or greater than $9.00 and less than $10.00

   Not to exceed $31,000,000    96.50% of the VWAP

Equal to or greater than $8.00 and less than $9.00

   Not to exceed $28,000,000    96.50% of the VWAP

Equal to or greater than $7.00 and less than $8.00

   Not to exceed $25,000,000    96.25% of the VWAP

Equal to or greater than $6.00 and less than $7.00

   Not to exceed $22,000,000    96.00% of the VWAP

 

3



--------------------------------------------------------------------------------

Equal to or greater than $5.00 and less than $6.00

   Not to exceed $19,000,000    95.50% of the VWAP

Equal to or greater than $4.00 and less than $5.00

   Not to exceed $16,000,000    95.25% of the VWAP

Equal to or greater than $3.00 and less than $4.00

   Not to exceed $13,000,000    94.75% of the VWAP

Equal to or greater than $2.00 and less than $3.00

   Not to exceed $10,000,000    94.25% of the VWAP

Equal to or greater than $1.50 and less than $2.00

   Not to exceed $7,000,000    94.00% of the VWAP

Equal to or greater than $1.00 and less than $1.50

   Not to exceed $5,000,000    93.50% of the VWAP

Anything to the contrary in this Agreement notwithstanding, at no time shall the
Investor be required to purchase more than $34,000,000 worth of Common Stock in
respect of any Pricing Period (not including Common Stock subject to any
Optional Amount). The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”. For the avoidance of doubt, the parties hereto
may modify any of the price or share amount parameters or any of the other terms
that may apply to any Fixed Request set forth in this Article II by mutual
agreement.

Section 2.3 Share Calculation. With respect to the Trading Days during the
applicable Pricing Period for which the VWAP equals or exceeds the Threshold
Price, the number of Shares to be issued by the Company to the Investor pursuant
to a Fixed Request shall equal the aggregate sum of each quotient (calculated
for each Trading Day during the applicable Pricing Period for which the VWAP
equals or exceeds the Threshold Price) determined pursuant to the following
equation (rounded to the nearest whole Share):

 

N =

  

(A x B)/C, where:

N =

  

the number of Shares to be issued by the Company to the Investor in respect of a
Trading Day during the applicable Pricing Period for which the VWAP equals or
exceeds the Threshold Price,

A =

  

0.10 (the “Multiplier”), provided, however, that if the Company and the Investor
mutually agree prior to the commencement of a Pricing Period that the number of
consecutive Trading Days constituting a Pricing Period shall be less than ten,
then the Multiplier correspondingly shall be increased to equal the decimal
equivalent (in 10-millionths) of a fraction, the numerator of which is one and
the denominator of which equals the number of Trading Days in the reduced
Pricing Period (it being hereby acknowledged and agreed that this proviso shall
not apply to any unilateral determination by the Company to reduce a Pricing
Period, but rather, Section 2.8 hereof shall apply),

B =

  

the total Fixed Amount Requested, and

C =

  

the applicable Discount Price.

Section 2.4 Limitation of Fixed Requests. The Company shall not make more than
one Fixed Request in each Pricing Period. Not less than five Trading Days shall
elapse between

 

4



--------------------------------------------------------------------------------

the end of one Pricing Period and the commencement of any other Pricing Period
during the Investment Period. There shall be permitted a maximum of 24 Fixed
Requests during the Investment Period. Each Fixed Request automatically shall
expire immediately following the last Trading Day of each Pricing Period.

Section 2.5 Reduction of Commitment. On the Settlement Date with respect to a
Pricing Period, the Investor’s Total Commitment under this Agreement
automatically (and without the need for any amendment to this Agreement) shall
be reduced, on a dollar-for-dollar basis, by the total amount of the Fixed
Request Amount and the Optional Amount Dollar Amount, if any, for such Pricing
Period paid to the Company at such Settlement Date.

Section 2.6 Below Threshold Price. If the VWAP on any Trading Day in a Pricing
Period is lower than the Threshold Price, then for each such Trading Day the
Fixed Amount Requested shall be reduced, on a dollar-for-dollar basis, by an
amount equal to the product of (x) the Multiplier and (y) the total Fixed Amount
Requested, and no Shares shall be purchased or sold with respect to such Trading
Day, except as provided below. If trading in the Common Stock on NASDAQ (or any
other U.S. national securities exchange on which the Common Stock is then
listed) is suspended for any reason for more than three hours on any Trading
Day, the Investor may at its option deem the price of the Common Stock to be
lower than the Threshold Price for such Trading Day and, for each such Trading
Day, the total amount of the Fixed Amount Requested shall be reduced as provided
in the immediately preceding sentence, and no Shares shall be purchased or sold
with respect to such Trading Day, except as provided below. For each Trading Day
during a Pricing Period on which the VWAP is lower (or is deemed to be lower as
provided in the immediately preceding sentence) than the Threshold Price, the
Investor may in its sole discretion elect to purchase such U.S. dollar amount of
Shares equal to the amount by which the Fixed Amount Requested has been reduced
in accordance with this Section 2.6, at the Threshold Price multiplied by the
applicable percentage determined in accordance with the price and share amount
parameters set forth in Section 2.2. The Investor shall inform the Company via
facsimile transmission not later than 8:00 p.m. (New York time) on the last
Trading Day of such Pricing Period as to the number of Shares, if any, the
Investor elects to purchase as provided in this Section 2.6.

Section 2.7 Settlement. The payment for, against simultaneous delivery of,
Shares in respect of each Fixed Request shall be settled on the second Trading
Day next following the last Trading Day of each Pricing Period, or on such
earlier date as the parties may mutually agree (the “Settlement Date”). On each
Settlement Date, the Company shall, or shall cause its transfer agent to,
electronically transfer the Shares purchased by the Investor by crediting the
Investor’s or its designees’ account at DTC through its Deposit/Withdrawal at
Custodian (DWAC) system, which Shares shall be freely tradable and transferable
and without restriction on resale, against simultaneous payment therefor to the
Company’s designated account by wire transfer of immediately available funds;
provided that if the Shares are received by the Investor later than 1:00 p.m.
(New York time), payment therefor shall be made with next day funds. As set
forth in Section 9.1(ii), a failure by the Company to deliver such Shares shall
result in the payment of liquidated damages by the Company to the Investor.

 

5



--------------------------------------------------------------------------------

Section 2.8 Reduction of Pricing Period. If during a Pricing Period the Company
elects to reduce the number of Trading Days in such Pricing Period (and thereby
amend its previously delivered Fixed Request Notice), the Company shall so
notify the Investor before 9:00 a.m. (New York time) on any Trading Day during a
Pricing Period (a “Reduction Notice”) and the last Trading Day of such Pricing
Period shall be the Trading Day immediately preceding the Trading Day on which
the Investor received such Reduction Notice; provided, however, that if the
Company delivers the Reduction Notice later than 9:00 a.m. (New York time) on a
Trading Day during a Pricing Period, then the last Trading Day of such Pricing
Period instead shall be the Trading Day on which the Investor received such
Reduction Notice.

Upon receipt of a Reduction Notice, the Investor (i) shall purchase the Shares
in respect of each Trading Day in such reduced Pricing Period for which the VWAP
equals or exceeds the Threshold Price in accordance with Section 2.3 hereof;
(ii) may elect to purchase the Shares in respect of any Trading Day in such
reduced Pricing Period for which the VWAP is (or is deemed to be) lower than the
Threshold Price in accordance with Section 2.6 hereof; and (iii) may elect to
exercise all or any portion of an Optional Amount on any Trading Day during such
reduced Pricing Period in accordance with Sections 2.10 and 2.11 hereof.

In addition, upon receipt of a Reduction Notice, the Investor may elect to
purchase such U.S. dollar amount of additional Shares equal to the product
determined pursuant to the following equation:

 

D =

(A/B) x (B – C), where:

 

D =

the U.S. dollar amount of additional Shares to be purchased,

 

A =

the Fixed Amount Requested,

 

B =

10 or, for purposes of this Section 2.8, such lesser number of Trading Days as
the parties may mutually agree to, and

 

C =

the number of Trading Days in the reduced Pricing Period,

at a per Share price equal to (x) the Fixed Amount Requested attributable to the
reduced Pricing Period divided by (y) the number of Shares to be purchased
during such reduced Pricing Period pursuant to clauses (i) and (ii) (as
applicable) of the immediately preceding paragraph.

The Investor may also elect to exercise any portion of the applicable Optional
Amount which was unexercised during the reduced Pricing Period by issuing an
Optional Amount Notice to the Company not later than 10:00 a.m. (New York time)
on the first Trading Day next following the last Trading Day of the reduced
Pricing Period. The number of Shares to be issued upon exercise of such Optional
Amount shall be calculated pursuant to the equation set forth in Section 2.10
hereof, except that “C” shall equal the greater of (i) the VWAP for the Common
Stock on the last Trading Day of the reduced Pricing Period or (ii) the Optional
Amount Threshold Price.

 

6



--------------------------------------------------------------------------------

The payment for, against simultaneous delivery of, Shares to be purchased and
sold in accordance with this Section 2.8 shall be settled on the second Trading
Day next following the Trading Day on which the Investor receives a Reduction
Notice.

Section 2.9 Optional Amount. With respect to any Pricing Period, the Company may
in its sole discretion grant to the Investor the right to exercise, from time to
time during the Pricing Period (but not more than once on any Trading Day), all
or any portion of an Optional Amount. The maximum Optional Amount Dollar Amount
and the Optional Amount Threshold Price shall be set forth in the Fixed Request
Notice. If an ex-dividend date is established by the Trading Market in respect
of the Common Stock on or between the first Trading Day of the applicable
Pricing Period and the applicable Settlement Date, the applicable exercise price
in respect of the Optional Amount shall be reduced by the per share dividend
amount. Each daily Optional Amount exercise shall be aggregated during the
Pricing Period and settled on the next Settlement Date. The Optional Amount
Threshold Price designated by the Company in its Fixed Request Notice shall
apply to each Optional Amount exercised during the applicable Pricing Period.

Section 2.10 Calculation of Optional Amount Shares. The number of shares of
Common Stock to be issued in connection with the exercise of an Optional Amount
shall be the quotient determined pursuant to the following equation (rounded to
the nearest whole Share):

 

O =

A/(B x C), where:

 

O =

the number of shares of Common Stock to be issued in connection with such
Optional Amount exercise,

 

A =

the Optional Amount Dollar Amount with respect to which the Investor has
delivered an Optional Amount Notice,

 

B =

the applicable percentage determined in accordance with Section 2.2 (with the
Optional Amount Threshold Price serving as the Threshold Price for such
purposes), and

 

C =

the greater of (i) the VWAP for the Common Stock on the day the Investor
delivers the Optional Amount Notice or (ii) the Optional Amount Threshold Price.

Section 2.11 Exercise of Optional Amount. If granted by the Company to the
Investor with respect to a Pricing Period, all or any portion of the Optional
Amount may be exercised by the Investor on any Trading Day during the Pricing
Period, subject to the limitations set forth in Section 2.9. As a condition to
each exercise of an Optional Amount pursuant to this Section 2.11, the Investor
shall issue an Optional Amount Notice to the Company no later than 8:00 p.m.
(New York time) on the day of such Optional Amount exercise. If the Investor
does not exercise an Optional Amount in full by 8:00 p.m. (New York time) on the
last Trading Day of the applicable Pricing Period, such unexercised portion of
the Investor’s Optional Amount with respect to that Pricing Period automatically
shall lapse and terminate.

Section 2.12 Aggregate Limit. Notwithstanding anything to the contrary contained
in this Agreement, in no event may the Company issue a Fixed Request Notice or
grant an Optional

 

7



--------------------------------------------------------------------------------

Amount to the extent that (a) the sale of Shares pursuant thereto and pursuant
to all prior Fixed Request Notices and Optional Amounts issued hereunder, and as
liquidated damages pursuant to Section 9.1(ii), would cause the Company to sell
or the Investor to purchase Shares which in the aggregate are in excess of the
Aggregate Limit, or (b) the sale of Shares pursuant thereto would cause the
Company to sell or the Investor to purchase a number of shares of Common Stock
which, when aggregated with all other shares of Common Stock issued or sold
pursuant to any transaction or series of transactions during the Investment
Period preceding the sale of such Shares that would be aggregated with the
transactions contemplated by the applicable Fixed Request Notice or Optional
Amount for purposes of determining whether approval of the Company’s
stockholders is required under any bylaw, listed securities maintenance
standards or other rules of the Trading Market (including, without limitation,
any issuances or sales of Common Stock pursuant to any Other Financing), would
exceed that number of shares of Common Stock which is one less than 20.0% of the
issued and outstanding shares of Common Stock as of the date immediately prior
to the earliest of such issuance or sale (the “Single Fixed Request Trading
Market Limit”). If the Company issues a Fixed Request Notice or Optional Amount
that otherwise would permit the Investor to purchase shares of Common Stock
which would cause the aggregate purchases by Investor hereunder to exceed the
Aggregate Limit, such Fixed Request Notice or Optional Amount shall be void ab
initio to the extent of the amount by which the dollar value of shares or number
of shares, as the case may be, of Common Stock otherwise issuable pursuant to
such Fixed Request Notice or Optional Amount together with the dollar value of
shares or number of shares, as the case may be, of all other Common Stock
purchased by the Investor pursuant hereto, or issued as liquidated damages
pursuant to Section 9.1(ii), would exceed the Aggregate Limit. If the Company
issues a Fixed Request Notice or Optional Amount that otherwise would permit the
Investor to purchase shares of Common Stock which when aggregated with all other
shares of Common Stock issued or sold pursuant to any transaction or series of
transactions that would be aggregated for purposes of determining whether
approval of the Company’s stockholders is required under any bylaw, listed
securities maintenance standards or other rules of the Trading Market would
exceed the Single Fixed Request Trading Market Limit, such Fixed Request Notice
or Optional Amount, as the case may be, shall be void ab initio to the extent of
the amount by which the number of shares of Common Stock otherwise issuable
pursuant to such Fixed Request Notice or Optional Amount, as the case may be,
together with all shares of Common Stock issued pursuant to all such other
aggregated transactions, would exceed the Single Fixed Request Trading Market
Limit. The Company hereby represents, warrants and covenants that neither it nor
any of its Subsidiaries (i) has effected any transaction or series of
transactions, (ii) is a party to any pending transaction or series of
transactions or (iii) shall enter into any contract, agreement,
agreement-in-principle, arrangement or understanding with respect to, or shall
effect, any Other Financing which, in any of such cases, may be aggregated with
the transactions contemplated by this Agreement for purposes of determining
whether approval of the Company’s stockholders is required under any bylaw,
listed securities maintenance standards or other rules of the Trading Market;
provided, however, that the Company shall be permitted to take any action
referred to in clause (iii) above if the Company has timely provided the
Investor with an Integration Notice as provided in Section 5.6(ii) hereof.

At the Company’s sole discretion, and effective automatically upon delivery of
notice thereof by the Company to the Investor, this Agreement may be amended by
the Company from

 

8



--------------------------------------------------------------------------------

time to time to reduce the Aggregate Limit by a specified dollar amount and/or
number of shares of Common Stock as shall be determined by the Company in its
sole discretion; provided, however, that any such amendment of this Agreement
(and any such purported amendment) shall be void and of no force and effect if
the effect thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company to perform its obligations under this Agreement
in connection with a previously provided Fixed Request Notice or the settlement
thereof, including, without limitation, the obligation of the Company to deliver
Shares to the Investor in respect of a previously provided Fixed Request Notice
or Optional Amount on the applicable Settlement Date. In the event the Company
shall have elected to reduce the Aggregate Limit as provided in the immediately
preceding sentence, at the Company’s sole discretion, and effective
automatically upon delivery of notice thereof by the Company to the Investor,
the Company may subsequently amend this Agreement to increase the Aggregate
Limit up to $50,000,000, subject in all cases to the Trading Market Limit
(except as expressly provided in Section 2.13); provided, however, that in no
event shall the Company be entitled to issue Fixed Requests and grant Optional
Amounts during the remainder of the Investment Period for an aggregate amount
greater than the amount obtained by subtracting (x) the aggregate of all Fixed
Request Amounts and Optional Amount Dollar Amounts (including any amounts paid
as liquidated damages pursuant to Section 9.1(ii) hereunder) covered by all
Fixed Requests and Optional Amounts theretofore issued or granted by the Company
in respect of which a settlement has occurred pursuant to Section 2.7 from
(y) $50,000,000, subject in all cases to the Trading Market Limit (except as
expressly provided in Section 2.13).

Section 2.13 Trading Market Regulation. Notwithstanding anything in this
Agreement to the contrary, the Trading Market Limit shall not be applicable for
any purposes of this Agreement or the transactions contemplated hereby, solely
to the extent (and only for so long as) the Average Discount Price shall equal
or exceed the Base Price (it being hereby acknowledged and agreed that the
Trading Market Limit shall be applicable for all purposes of this Agreement and
the transactions contemplated hereby at all other times during the term of this
Agreement); provided, however, that the Company shall not issue any shares of
Common Stock under this Agreement if such issuance would otherwise breach the
Company’s obligations under the rules and regulations of the Trading Market.
“Base Price” shall mean a price per Share equal to $1.40, representing the
consolidated closing bid price of the Common Stock as reported on the Trading
Market on the Trading Day immediately preceding the Effective Date, subject to
(a) upward adjustment (by such amount to be mutually agreed by the Company and
the Investor consistent with the rules and regulations of the Trading Market) in
the event any shares of Common Stock are issued by the Company as liquidated
damages pursuant to Section 9.1(ii) and (b) adjustment for any stock splits,
stock combinations, stock dividends, recapitalizations and other similar
transactions that occur on or after the date of this Agreement. The Company
hereby represents and warrants to the Investor that the book value per share of
Common Stock on the Trading Day immediately preceding the Effective Date is less
than the Base Price. “Average Discount Price” shall mean a price per Share
(rounded to the nearest tenth of a cent) equal to the quotient obtained by
dividing (i) the total aggregate gross purchase price paid by the Investor for
all Shares purchased pursuant to all Fixed Requests and Optional Amounts under
this Agreement, by (ii) the total aggregate number of Shares issued pursuant to
all Fixed Requests and Optional Amounts under this Agreement. The provisions of
this Section 2.13 shall be

 

9



--------------------------------------------------------------------------------

implemented in a manner otherwise than in strict conformity with the terms of
this Section 2.13, only if necessary to ensure compliance with the rules and
regulations of the Trading Market.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby makes the following representations and warranties to the
Company:

Section 3.1 Organization and Standing of the Investor. The Investor is an
international limited partnership duly organized, validly existing and in good
standing under the laws of the British Virgin Islands.

Section 3.2 Authorization and Power. The Investor has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to purchase the Shares in accordance with the terms hereof. The
execution, delivery and performance of this Agreement by the Investor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Investor.
This Agreement constitutes a valid and binding obligation of the Investor
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

Section 3.3 No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated herein do not and shall not (i) result in a violation
of such Investor’s charter documents, bylaws or other applicable organizational
instruments, (ii) conflict with, constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Investor is a party or is
bound, (iii) create or impose any lien, charge or encumbrance on any property of
the Investor under any agreement or any commitment to which the Investor is
party or under which the Investor is bound or under which any of its properties
or assets are bound, or (iv) result in a violation of any federal, state, local
or foreign statute, rule, or regulation, or any order, judgment or decree of any
court or governmental agency applicable to the Investor or by which any of its
properties or assets are bound or affected, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. The Investor is not required under federal, state, local or foreign
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Shares in accordance with the terms hereof.

 

10



--------------------------------------------------------------------------------

Section 3.4 Information. All materials relating to the business, financial
condition, management and operations of the Company and materials relating to
the offer and sale of the Shares which have been requested by the Investor have
been furnished or otherwise made available to the Investor or its advisors
(subject to Section 5.12 of this Agreement). The Investor and its advisors have
been afforded the opportunity to ask questions of representatives of the
Company. The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares. The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.
The Investor is aware of all of its obligations under U.S. federal and
applicable state securities laws and all rules and regulations promulgated
thereunder in connection with this Agreement and the transactions contemplated
hereby and the purchase and sale of the Shares.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations and warranties to the Investor:

Section 4.1 Organization, Good Standing and Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power and authority to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted. The Company and each Subsidiary is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except for any jurisdiction in which the failure to be
so qualified would not have a Material Adverse Effect.

Section 4.2 Authorization, Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement and to issue and
sell the Shares in accordance with the terms hereof. Except for approvals of the
Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Shares to the Investor hereunder (which
approvals shall be obtained prior to the delivery of any Fixed Request Notice),
the execution, delivery and performance by the Company of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

11



--------------------------------------------------------------------------------

Section 4.3 Capitalization. The authorized capital stock of the Company and the
shares thereof issued and outstanding are as set forth in the Commission
Documents as of the dates reflected therein. All of the outstanding shares of
Common Stock have been duly authorized and validly issued, and are fully paid
and nonassessable. Except as set forth in the Commission Documents, as of the
Effective Date, no shares of Common Stock were entitled to preemptive rights or
registration rights and there were no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into or exchangeable for, any shares of
capital stock of the Company, other than those issued or granted in the ordinary
course of business. Except as set forth in the Commission Documents, there were
no contracts, commitments, understandings, or arrangements by which the Company
is or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into or exchangeable for
any shares of capital stock of the Company, other than those issued or granted
in the ordinary course of business. Except for customary transfer restrictions
contained in agreements entered into by the Company to sell restricted
securities or as set forth in the Commission Documents, as of the Effective
Date, the Company was not a party to, and it had no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company. To the Company’s knowledge and except as set forth in the Commission
Documents, the offer and sale of all capital stock, convertible or exchangeable
securities, rights, warrants or options of the Company issued prior to the
Effective Date complied with all applicable federal and state securities laws,
and no stockholder has any right of rescission or damages or any “put” or
similar right with respect thereto that would have a Material Adverse Effect.
The Company has furnished or made available to the Investor via the Commission’s
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”) true and
correct copies of the Company’s Certificate of Incorporation as in effect on the
Effective Date (the “Charter”), and the Company’s Bylaws as in effect on the
Effective Date (the “Bylaws”).

Section 4.4 Issuance of Shares. The Shares to be issued under this Agreement
have been or will be duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Shares shall be
validly issued and outstanding, fully paid and nonassessable, and, when the
Shares have been issued to the Investor, the Investor shall be entitled to all
rights accorded to a holder and beneficial owner of Common Stock.

Section 4.5 No Conflicts. The execution, delivery and performance by the Company
of this Agreement and the consummation by the Company of the transactions
contemplated herein will not (i) result in a violation of any provision of the
Company’s Charter or Bylaws, (ii) conflict with, constitute a default (or an
event which, with notice or lapse of time or both, would become a default)
under, or give rise to any rights of termination, amendment, acceleration or
cancellation of, any material agreement, mortgage, deed of trust, indenture,
note, bond, license, lease agreement, instrument or obligation to which the
Company or any of its Significant Subsidiaries is a party or is bound
(including, without limitation, any listing agreement with the Trading Market),
(iii) create or impose a lien, charge or encumbrance on any property of the
Company or any of its Significant Subsidiaries under any agreement or any
commitment to which the Company or any of its Significant Subsidiaries is a
party or under which the Company or any of its Significant Subsidiaries is bound
or under which any of their respective properties or assets are bound, or
(iv) result in a violation of any federal, state, local or

 

12



--------------------------------------------------------------------------------

foreign statute, rule, regulation, order, judgment or decree applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries are bound or affected, except, in the case of
clauses (ii), (iii) and (iv), for such conflicts, defaults, terminations,
amendments, acceleration, cancellations, liens, charges, encumbrances and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The Company is not required under federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement, or to issue and sell the Shares to the Investor in accordance with
the terms hereof (other than any filings which may be required to be made by the
Company with the Commission or the Trading Market subsequent to the Effective
Date, including but not limited to a Prospectus Supplement under Sections 1.4
and 5.9 of this Agreement, and any registration statement, prospectus or
prospectus supplement which has been or may be filed pursuant to this
Agreement).

Section 4.6 Commission Documents, Financial Statements. i) The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act and, except as
disclosed in the Commission Documents, as of the Effective Date the Company had
timely filed (giving effect to permissible extensions in accordance with Rule
12b-25 under the Exchange Act) all Commission Documents. The Company has
delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of the Commission Documents filed with the Commission prior to
the Effective Date (including, without limitation, the 2010 Form 10-K) and has
delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of all of the Commission Documents heretofore incorporated by
reference in the Registration Statement and the Prospectus. The Company has not
provided to the Investor any information which, according to applicable law,
rule or regulation, should have been disclosed publicly by the Company but which
has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement. As of its filing date, each Commission Document
filed with the Commission and incorporated by reference in the Registration
Statement and the Prospectus (including, without limitation, the 2010 Form 10-K)
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as applicable, and other federal, state and local laws, rules
and regulations applicable to it, and, as of its filing date (or, if amended or
superseded by a filing prior to the Effective Date, on the date of such amended
or superseded filing), such Commission Document did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Each Commission
Document to be filed with the Commission after the Effective Date and
incorporated by reference in the Registration Statement, the Prospectus and any
Prospectus Supplement required to be filed pursuant to Sections 1.4 and 5.9
hereof during the Investment Period (including, without limitation, the Current
Report), when such document becomes effective or is filed with the Commission,
as the case may be, shall comply in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and other federal,
state and local laws, rules and regulations applicable to it, and shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

13



--------------------------------------------------------------------------------

(a) The financial statements, together with the related notes and schedules, of
the Company included in the Commission Documents comply as to form in all
material respects with all applicable accounting requirements and the published
rules and regulations of the Commission and all other applicable rules and
regulations with respect thereto. Such financial statements, together with the
related notes and schedules, have been prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements and are subject to normal
year-end audit adjustments), and fairly present in all material respects the
financial condition of the Company and its consolidated Subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(b) The Company has timely filed with the Commission and made available to the
Investor via EDGAR or otherwise all certifications and statements required by
(x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C.
Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with
respect to all relevant Commission Documents. The Company is in compliance in
all material respects with the provisions of SOXA applicable to it as of the
date hereof. The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents. As used in this Section 4.6(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the Commission.

(c) To the Company’s knowledge, KPMG LLP and Ernst & Young LLP, who have
expressed their opinions on the audited financial statements and related
schedules included or incorporated by reference in the Registration Statement
and the Base Prospectus are, with respect to the Company, independent public
accountants as required by the Securities Act and are independent registered
public accounting firms within the meaning of SOXA as required by the rules of
the Public Company Accounting Oversight Board.

Section 4.7 Subsidiaries. The 2010 Form 10-K sets forth each Subsidiary of the
Company as of the Effective Date, showing its jurisdiction of incorporation or
organization and the percentage of the Company’s ownership of the outstanding
capital stock or other ownership interests of such Subsidiary, and the Company
does not have any other Subsidiaries as of the Effective Date.

Section 4.8 No Material Adverse Effect. Since December 31, 2010, the Company has
not experienced or suffered any Material Adverse Effect, and there exists no
current state of facts, condition or event which would have a Material Adverse
Effect, except (i) as disclosed in any Commission Documents filed since
December 31, 2010 or (ii) continued losses from operations.

 

14



--------------------------------------------------------------------------------

Section 4.9 Indebtedness. The Company’s Quarterly Report on Form 10-Q for its
fiscal quarter ended June 30, 2011 sets forth, as of June 30, 2011, all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments through such date.
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $10,000,000 (other
than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements, indemnities and other contingent obligations
in respect of Indebtedness of others in excess of $10,000,000, whether or not
the same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $10,000,000 due under
leases required to be capitalized in accordance with GAAP. There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries.

Section 4.10 Title To Assets. Each of the Company and its Subsidiaries has good
and marketable title to all of their respective real and personal property
reflected in the Commission Documents, free of mortgages, pledges, charges,
liens, security interests or other encumbrances, except for those indicated in
the Commission Documents or those that would not have a Material Adverse Effect.
To the Company’s knowledge, all real property leases of the Company are valid
and subsisting and in full force and effect in all material respects.

Section 4.11 Actions Pending. There is no action, suit, claim, investigation or
proceeding pending, or to the knowledge of the Company threatened, against the
Company or any Subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. Except as set forth in the Commission Documents, there is no
action, suit, claim, investigation or proceeding pending, or to the knowledge of
the Company threatened, against or involving the Company, any Subsidiary or any
of their respective properties or assets, or involving any officers or directors
of the Company or any of its Subsidiaries, including, without limitation, any
securities class action lawsuit or stockholder derivative lawsuit, in each case
which, if determined adversely to the Company, its Subsidiary or any officer or
director of the Company or its Subsidiaries, would have a Material Adverse
Effect.

Section 4.12 Compliance With Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents and
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect.

Section 4.13 Certain Fees. Except for the placement fee payable by the Company
to Reedland Capital Partners, an Institutional Division of Financial West Group,
Member FINRA/SIPC (“Reedland”), which shall be set forth in a separate
engagement letter between the Company and Reedland (a true and complete fully
executed copy of which has heretofore been provided to the Investor), no
brokers, finders or financial advisory fees or commissions shall be

 

15



--------------------------------------------------------------------------------

payable by the Company or any Subsidiary (or any of their respective affiliates)
with respect to the transactions contemplated by this Agreement.

Section 4.14 Operation of Business. (a) To the Company’s knowledge, the Company
or one or more of its Subsidiaries possesses such permits, licenses, approvals,
consents and other authorizations (including licenses, accreditation and other
similar documentation or approvals of any local health departments)
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies, including, without
limitation, the United States Food and Drug Administration (“FDA”), necessary to
conduct the business now operated by it, except where the failure to possess
such Governmental Licenses, individually or in the aggregate, would not have a
Material Adverse Effect. To the Company’s knowledge, the Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses and all applicable FDA rules and regulations, guidelines
and policies, and all applicable rules and regulations, guidelines and policies
of any governmental authority exercising authority comparable to that of the FDA
(including any non-governmental authority whose approval or authorization is
required under foreign law comparable to that administered by the FDA), except
where the failure to so comply, individually or in the aggregate, would not have
a Material Adverse Effect. All of the Governmental Licenses are valid and in
full force and effect, except where the invalidity of such Governmental Licenses
or the failure of such Governmental Licenses to be in full force and effect,
individually or in the aggregate, would not have a Material Adverse Effect. To
the Company’s knowledge, as to each product that is subject to FDA regulation or
similar applicable legal provisions in any foreign jurisdiction that is
developed, manufactured, tested, packaged, labeled, marketed, sold, distributed
and/or commercialized by the Company or any of its Subsidiaries, each such
product is being developed, manufactured, tested, packaged, labeled, marketed,
sold, distributed and/or commercialized in compliance with all applicable
requirements of the FDA (and any non-governmental authority whose approval or
authorization is required under foreign law comparable to that administered by
the FDA), including, but not limited to, those relating to investigational use,
investigational device exemption, premarket notification, premarket approval,
good clinical practices, good manufacturing practices, record keeping, filing of
reports, and patient privacy and medical record security, except where such
non-compliance, individually or in the aggregate, would not have a Material
Adverse Effect. To the Company’s knowledge, as to each product or product
candidate of the Company or any of its Subsidiaries subject to FDA regulation or
similar legal provision in any foreign jurisdiction, all manufacturing
facilities of the Company and its Subsidiaries are operated in compliance with
the FDA’s Quality System Regulation requirements at 21 C.F.R. Part 820, as
applicable, except where such non-compliance, individually or in the aggregate,
would not have a Material Adverse Effect. Except as set forth in the Commission
Documents or the Registration Statement, neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses or relating to a potential
violation of, failure to comply with, or request to produce additional
information under, any FDA rules and regulations, guidelines or policies which,
if the subject of any unfavorable decision, ruling or finding, individually or
in the aggregate, would have a Material Adverse Effect. Except as set forth in
the Commission Documents or the Registration Statement, neither the Company nor
any of its Subsidiaries has received any correspondence, notice or request from
the FDA, including, without limitation, notice that any one or more products or
product candidates of the Company or

 

16



--------------------------------------------------------------------------------

any of its Subsidiaries failed to receive approval from the FDA for use for any
one or more indications. This Section 4.14 does not relate to environmental
matters, such items being the subject of Section 4.15.

(b) To the Company’s knowledge, the Company or one or more of its Subsidiaries
owns or possesses adequate rights to use the patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, trade dress, logos,
copyrights and other intellectual property, including, without limitation, all
of the intellectual property described in the Commission Documents as being
owned or licensed by the Company (collectively, “Intellectual Property”),
necessary to carry on the business now operated by it, except where failure to
own, license, or have such rights would not, individually or in the aggregate,
have a Material Adverse Effect. Except as set forth in the Commission Documents,
there are no actions, suits or judicial proceedings pending, or to the Company’s
knowledge threatened, relating to patents or proprietary information to which
the Company or any of its Subsidiaries is a party or of which any property of
the Company or any of its Subsidiaries is subject, and neither the Company nor
any of its Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company and its Subsidiaries therein, and which infringement or conflict (if the
subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, individually or in the aggregate, would have a Material Adverse
Effect.

(c) To the Company’s knowledge, all clinical trials conducted, supervised or
monitored by, or on behalf of, the Company or any of its Subsidiaries have been
conducted in compliance with all applicable federal, state, local and foreign
laws, and the regulations and requirements of any applicable governmental
entity, including, but not limited to, FDA good clinical practice and good
laboratory practice requirements (or, if applicable, the foreign equivalent
requirements). Except as set forth in the Registration Statement or the
Commission Documents or as would not likely result in a Material Adverse Effect,
neither the Company nor any of its Subsidiaries has received any notices or
correspondence from the FDA or any other governmental agency requiring the
termination, suspension, delay or modification of any pre-clinical or clinical
trials conducted by, or on behalf of, the Company or any of its Subsidiaries or
in which the Company or any of its Subsidiaries has participated that are
described in the Registration Statement or the Commission Documents, if any, or
the results of which are referred to in the Registration Statement or the
Commission Documents. To the Company’s knowledge, all pre-clinical and clinical
trials previously conducted by, or on behalf of, the Company or any of its
Subsidiaries while conducted by or on behalf of the Company or any of its
Subsidiaries, were conducted in material compliance with all applicable federal,
state, local and foreign laws, and the regulations and requirements of any
applicable governmental entity, including, but not limited to, FDA good clinical
practice and good laboratory practice requirements (or, if applicable, the
foreign equivalent requirements).

Section 4.15 Environmental Compliance. To the Company’s knowledge and except as
disclosed in the Commission Documents, the Company and each of its Subsidiaries
have

 

17



--------------------------------------------------------------------------------

obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws, except for any approvals, authorization, certificates, consents, licenses,
orders and permits or other similar authorizations the failure of which to
obtain does not or would not have a Material Adverse Effect. “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. Except for such
instances as would not, individually or in the aggregate, have a Material
Adverse Effect, to the Company’s knowledge, there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Company or its Subsidiaries that violate or would reasonably
be expected to violate any Environmental Law after the Effective Date or that
would reasonably be expected to give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.

Section 4.16 Material Agreements. Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to an annual report on Form 10-K (collectively,
“Material Agreements”). Except as set forth in the Commission Documents, the
Company and each of its Subsidiaries have performed in all material respects all
the obligations required to be performed by them under the Material Agreements,
have received no notice of default or an event of default by the Company or any
of its Subsidiaries thereunder and are not aware of any basis for the assertion
thereof, and neither the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any other contracting party thereto are in default
under any Material Agreement now in effect, the result of which would have a
Material Adverse Effect. Except as set forth in the Commission Documents, each
of the Material Agreements is in full force and effect, and constitutes a legal,
valid and binding obligation enforceable in accordance with its terms against
the Company and/or any of its Subsidiaries and, to the knowledge of the Company,
each other contracting party thereto, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

Section 4.17 Transactions With Affiliates. Except as set forth in the Commission
Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a)

 

18



--------------------------------------------------------------------------------

the Company or any Subsidiary, on the one hand, and (b) any person or entity who
would be covered by Item 404(a) of Regulation S-K, on the other hand. Except as
disclosed in the Commission Documents, there are no outstanding amounts payable
to or receivable from, or advances by the Company or any of its Subsidiaries to,
and neither the Company nor any of its Subsidiaries is otherwise a creditor of
or debtor to, any beneficial owner of more than 5% of the outstanding shares of
Common Stock, or any director, employee or affiliate of the Company or any of
its Subsidiaries, other than (i) reimbursement for reasonable expenses incurred
on behalf of the Company or any of its Subsidiaries or (ii) as part of the
normal and customary terms of such persons’ employment or service as a director
with the Company or any of its Subsidiaries.

Section 4.18 Securities Act; FINRA Rules. The Company has complied with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares hereunder.

(i) The Company has prepared and filed with the Commission in accordance with
the provisions of the Securities Act the Registration Statement, including a
base prospectus relating to the Shares. The Registration Statement was declared
effective by order of the Commission on May 10, 2010. As of the date hereof, no
stop order suspending the effectiveness of the Registration Statement has been
issued by the Commission or is continuing in effect under the Securities Act and
no proceedings therefor are pending before or, to the Company’s knowledge,
threatened by the Commission. No order preventing or suspending the use of the
Prospectus or any Permitted Free Writing Prospectus has been issued by the
Commission.

(ii) As of the Effective Date, the Company satisfies the requirements for the
use of Form S-3 under the Securities Act for the offering and sale of the Shares
contemplated by this Agreement (without reliance on General Instruction I.B.6.
of Form S-3). If, during the term of this Agreement, the Company becomes subject
to General Instruction I.B.6. of Form S-3, the Company hereby confirms that, for
as long as the Company is subject to General Instruction I.B.6. of Form S-3
during the term of this Agreement, the Company shall not offer or sell any
securities in reliance on General Instruction I.B.6. of Form S-3 to the extent
the aggregate market value of such securities, when aggregated with the
aggregate market value of all of the Shares that have been sold pursuant to this
Agreement in the 12 calendar months immediately prior to and including such sale
in reliance on General Instruction I.B.6. of Form S-3, exceeds the aggregate
market value limitations imposed by General Instruction I.B.6 of Form S-3,
calculated in accordance with Instructions 1 and 2 to General Instruction I.B.6
of Form S-3. The Company is not, and has not previously been at any time, a
“shell company” (as such term is defined in Rule 405 under the Securities Act).
The Commission has not notified the Company of any objection to the use of the
form of the Registration Statement pursuant to Rule 401(g)(1) under the
Securities Act. The Registration Statement complied in all material respects on
the date on which it was declared effective by the Commission, and will comply
in all material respects, at each deemed effective date with respect to the
Investor pursuant to Rule 430B(f)(2) of the Securities Act, with the
requirements of the Securities Act, and the Registration Statement (including
the documents incorporated by reference therein) did not on the date it was
declared effective by the Commission, and shall not at each deemed effective
date with respect to the Investor pursuant to Rule 430B(f)(2) of the Securities
Act, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the

 

19



--------------------------------------------------------------------------------

statements therein not misleading; provided that this representation and
warranty does not apply to statements in or omissions from the Registration
Statement made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein. The Registration Statement, as of the Effective Date,
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act.
The Base Prospectus complied in all material respects on its date and on the
Effective Date, and will comply in all material respects on each applicable
Fixed Request Exercise Date and, when taken together with the applicable
Prospectus Supplement and any applicable Permitted Free Writing Prospectus, on
each applicable Settlement Date, with the requirements of the Securities Act and
did not on its date and on the Effective Date and shall not on each applicable
Fixed Request Exercise Date and, when taken together with the applicable
Prospectus Supplement and any applicable Permitted Free Writing Prospectus, on
each applicable Settlement Date contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from the Base Prospectus made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein.

(iii) The offering of the Shares pursuant to this Agreement qualifies for the
exemption from the filing requirements of Rule 5110 of the Financial Industry
Regulatory Authority (the “FINRA”) afforded by FINRA Rule 5110(b)(7)(C)(i).

(iv) Each Prospectus Supplement required to be filed pursuant to Sections 1.4
and 5.9 hereof, when taken together with the Base Prospectus and any applicable
Permitted Free Writing Prospectus, on its date and on the applicable Settlement
Date, shall comply in all material respects with the provisions of the
Securities Act and shall not on its date and on the applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading, except
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.

(v) At the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Securities Act) relating to the Shares, the
Company was not and is not an “ineligible issuer” (as defined in Rule 405 under
the Securities Act). Each Permitted Free Writing Prospectus (a) shall conform in
all material respects to the requirements of the Securities Act on the date of
its first use, (b) when considered together with the Prospectus on each
applicable Fixed Request Exercise Date and on each applicable Settlement Date,
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, and (c) shall not include any information that conflicts with the
information contained in the Registration Statement, including any document
incorporated by reference therein and any Prospectus Supplement deemed to be a
part thereof that has not been

 

20



--------------------------------------------------------------------------------

superseded or modified. The immediately preceding sentence does not apply to
statements in or omissions from any Permitted Free Writing Prospectus made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein.

(vi) Prior to the Effective Date, the Company has not distributed any offering
material in connection with the offering and sale of the Shares. From and after
the Effective Date and prior to the completion of the distribution of the
Shares, the Company shall not distribute any offering material in connection
with the offering and sale of the Shares, other than the Registration Statement,
the Base Prospectus as supplemented by any Prospectus Supplement or a Permitted
Free Writing Prospectus.

Section 4.19 Employees. As of the Effective Date, neither the Company nor any
Subsidiary of the Company has any collective bargaining arrangements or
agreements covering any of its employees, except as set forth in the Commission
Documents. As of the Effective Date, except as disclosed in the Registration
Statement or the Commission Documents, no officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.

Section 4.20 Use of Proceeds. The proceeds from the sale of the Shares shall be
used by the Company and its Subsidiaries as set forth in the Base Prospectus and
any Prospectus Supplement filed pursuant to Sections 1.4 and 5.9.

Section 4.21 Investment Company Act Status. The Company is not, and as a result
of the consummation of the transactions contemplated by this Agreement and the
application of the proceeds from the sale of the Shares as set forth in the Base
Prospectus and any Prospectus Supplement shall not be, an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

Section 4.22 ERISA. No liability to the Pension Benefit Guaranty Corporation has
been incurred with respect to any Plan by the Company or any of its Subsidiaries
which has had or would have a Material Adverse Effect. No “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code) or
“accumulated funding deficiency” (as defined in Section 203 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA has occurred with respect to
any Plan which has had or would have a Material Adverse Effect, and the
execution and delivery of this Agreement and the issuance and sale of the Shares
hereunder shall not result in any of the foregoing events. Each Plan is in
compliance in all material respects with applicable law, including ERISA and the
Code; the Company has not incurred and does not expect to incur liability under
Title IV of ERISA with respect to the termination of, or withdrawal from, any
Plan; and each Plan for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualifications. As used in this Section 4.22,
the term “Plan” shall mean an “employee pension benefit plan” (as defined in
Section 3 of ERISA) which is or has been

 

21



--------------------------------------------------------------------------------

established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.

Section 4.23 Taxes. The Company (i) has filed all necessary federal, state and
foreign income and franchise tax returns or has duly requested extensions
thereof, except for those the failure of which to file would not have a Material
Adverse Effect, (ii) has paid all federal, state, local and foreign taxes due
and payable for which it is liable, except to the extent that any such taxes are
being contested in good faith and by appropriate proceedings, except for such
taxes the failure of which to pay would not have a Material Adverse Effect, and
(iii) does not have any tax deficiency or claims outstanding or assessed or, to
the Company’s knowledge, proposed against it which would have a Material Adverse
Effect.

Section 4.24 Insurance. The Company carries, or is covered by, insurance in such
amounts and covering such risks as the Company deems is adequate for the conduct
of its and its Subsidiaries’ businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries.

Section 4.25 Acknowledgement Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder, and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.

ARTICLE V

COVENANTS

The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:

Section 5.1 Securities Compliance. The Company shall notify the Trading Market,
as necessary, in accordance with its rules and regulations, of the transactions
contemplated by this Agreement, and shall take all necessary action, undertake
all proceedings and obtain all registrations, permits, consents and approvals
for the legal and valid issuance of the Shares to the Investor in accordance
with the terms of this Agreement.

Section 5.2 Registration and Listing. The Company shall take all action
necessary to cause the Common Stock to continue to be registered as a class of
securities under Sections 12(b) or 12(g) of the Exchange Act, shall comply with
its reporting and filing obligations under the Exchange Act, and shall not take
any action or file any document (whether or not permitted by the Securities Act)
to terminate or suspend such registration or to terminate or suspend its

 

22



--------------------------------------------------------------------------------

reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted herein. The Company shall take all action reasonably
necessary to continue the listing and trading of its Common Stock and the
listing of the Shares purchased by Investor hereunder on the Trading Market
(including, without limitation, maintaining sufficient tangible net assets), and
shall comply with the Company’s reporting, filing and other obligations under
the bylaws, listed securities maintenance standards and other rules and
regulations of the FINRA and the Trading Market.

Section 5.3 Compliance with Laws.

(i) The Company shall comply, and cause each Subsidiary to comply, (a) with all
laws, rules, regulations and orders applicable to the business and operations of
the Company and its Subsidiaries except as would not have a Material Adverse
Effect and (b) with all applicable provisions of the Securities Act, the
Exchange Act, the rules and regulations of the FINRA and the listing standards
of the Trading Market. Without limiting the generality of the foregoing, neither
the Company nor any of its officers, directors or affiliates has taken or will
take, directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or which caused or resulted
in, or which would in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.

(ii) The Investor shall comply with all laws, rules, regulations and orders
applicable to the performance by it of its obligations under this Agreement and
its investment in the Shares, except as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. Without limiting the foregoing, the Investor shall comply with all
applicable provisions of the Securities Act and the Exchange Act.

Section 5.4 Keeping of Records and Books of Account; Foreign Corrupt Practices
Act.

(i) The Company shall keep and cause each Subsidiary to keep adequate records
and books of account, in which complete entries shall be made in accordance with
GAAP consistently applied, reflecting all financial transactions of the Company
and its Subsidiaries, and in which, for each fiscal year, all proper reserves
for depreciation, depletion, obsolescence, amortization, taxes, bad debts and
other purposes in connection with its business shall be made. The Company shall
maintain a system of internal accounting controls that (a) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company; (b) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that would likely have a material effect on the Company’s financial
statements.

 

23



--------------------------------------------------------------------------------

(ii) Neither the Company, nor any of its Subsidiaries, nor to the knowledge of
the Company, any of their respective directors, officers, agents, employees or
any other persons acting on their behalf shall, in connection with the operation
of the Company’s and its Subsidiaries’ respective businesses, (a) use any
corporate funds for unlawful contributions, payments, gifts or entertainment or
to make any unlawful expenditures relating to political activity to government
officials, candidates or members of political parties or organizations, (b) pay,
accept or receive any unlawful contributions, payments, expenditures or gifts,
or (c) violate or operate in noncompliance with any export restrictions,
anti-boycott regulations, embargo regulations or other applicable domestic or
foreign laws and regulations, except for such violations or noncompliant
operations that would not likely result in a Material Adverse Effect.

(iii) Subject to the requirements of Section 5.12 of this Agreement, from time
to time from and after the period beginning with the third Trading Day
immediately preceding each Fixed Request Exercise Date through and including the
applicable Settlement Date, the Company shall make available for inspection and
review by the Investor, customary documentation allowing the Investor and/or its
appointed counsel or advisors to conduct due diligence.

Section 5.5 Limitations on Holdings and Issuances. Notwithstanding any other
provision of this Agreement, the Company shall not be obligated to issue and the
Investor shall not purchase any shares of Common Stock which, when aggregated
with all other shares of Common Stock then beneficially owned (as calculated
pursuant to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated
thereunder) by the Investor and its Affiliates, would result in the beneficial
ownership by the Investor of more than 9.9% of the then issued and outstanding
shares of Common Stock.

Section 5.6 Other Agreements and Other Financings.

(i) The Company shall not enter into, announce or recommend to its stockholders
any agreement, plan, arrangement or transaction in or of which the terms thereof
would restrict, materially delay, conflict with or impair the ability or right
of the Company or any Subsidiary to perform its obligations under this Agreement
in connection with a previously provided Fixed Request Notice or the settlement
thereof, including, without limitation, the obligation of the Company to deliver
Shares to the Investor in respect of a previously provided Fixed Request Notice
or Optional Amount on the applicable Settlement Date.

(ii) If the Company enters into any agreement, plan, arrangement or transaction
with a third party or seeks to utilize any existing agreement, plan or
arrangement with a third party, in each case the principal purpose of which is
to implement, effect or consummate, at any time during the period beginning on
the first Trading Day of any Pricing Period and ending on the second Trading Day
next following the applicable Settlement Date (the “Reference Period”), an Other
Financing that does not constitute an Acceptable Financing, the Company shall
provide prompt notice thereof (an “Other Financing Notice”) to the Investor;
provided, however, that such Other Financing Notice must be received by the
Investor not later than the earlier of (a) 48 hours after the Company’s
execution of any agreement, plan, arrangement or transaction relating to such
Other Financing (or, with respect to any existing agreement, plan or

 

24



--------------------------------------------------------------------------------

arrangement, 48 hours after the Company has determined to utilize any such
existing agreement, plan or arrangement to implement, effect or consummate such
Other Financing) and (b) the second Trading Day immediately preceding the
applicable Settlement Date with respect to the applicable Fixed Request Notice;
provided, further, that the Company shall notify the Investor within 24 hours
(an “Integration Notice”) if it enters into any agreement, plan, arrangement or
transaction with a third party, the principal purpose of which is to obtain at
any time during the Investment Period an Other Financing which would be
aggregated with the transactions contemplated by this Agreement for purposes of
determining whether approval of the Company’s stockholders is required under any
bylaw, listed securities maintenance standards or other rules of the Trading
Market and, if required under applicable law, including, without limitation,
Regulation FD promulgated by the Commission, or under the applicable rules and
regulations of the Trading Market, the Company shall publicly disclose such
information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market. For purposes of this Section 5.6(ii), any
press release issued by, or Commission Document filed by, the Company shall
constitute sufficient notice, provided that it is issued or filed, as the case
may be, within the time requirements set forth in the first sentence of this
Section 5.6(ii) for an Other Financing Notice or an Integration Notice, as
applicable. For greater certainty, the entry by the Company into any agreement,
plan, arrangement or transaction with a third party to obtain an Other Financing
(or any other financing) outside of a Pricing Period shall not trigger any
requirement for the Company to deliver an Other Financing Notice (it being
acknowledged and agreed that nothing contained in this Section 5.6(ii) shall
limit or modify in any respect the Company’s obligations in Section 7.2). With
respect to any Pricing Period for which the Company is required to provide an
Other Financing Notice pursuant to the first sentence (including the provisos
thereto) of this Section 5.6(ii), the Investor shall (i) have the option to
purchase the Shares subject to the Fixed Request at (x) the price therefor in
accordance with the terms of this Agreement or (y) the third party’s per share
purchase price in connection with the Other Financing, net of such third party’s
discounts, Warrant Value and fees, or (ii) the Investor may elect to not
purchase any Shares subject to the Fixed Request for that Pricing Period. An
“Other Financing” shall mean (w) the issuance of Common Stock for a purchase
price less than, or the issuance of securities convertible into or exchangeable
for Common Stock at an exercise or conversion price (as the case may be) less
than, the then Current Market Price of the Common Stock (including, without
limitation, pursuant to any “equity line” or other financing that is
substantially similar to the financing provided for under this Agreement, or
pursuant to any other transaction in which the purchase, conversion or exchange
price for such Common Stock is determined using a floating discount or other
post-issuance adjustable discount to the then Current Market Price (any such
transaction, a “Similar Financing”)), in each case, after all fees, discounts,
Warrant Value and commissions associated with the transaction (a “Below Market
Offering”); (x) an “at-the-market” offering of Common Stock or securities
convertible into or exchangeable for Common Stock pursuant to Rule 415(a)(4)
under the Securities Act (an “ATM”); (y) the implementation by the Company of
any mechanism in respect of any securities convertible into or exchangeable for
Common Stock for the reset of the purchase price of the Common Stock to below
the then Current Market Price of the Common Stock (including, without
limitation, any antidilution or similar adjustment provisions in respect of any
Company securities, but specifically excluding customary adjustments for stock
splits, stock dividends, stock combinations and similar events) (a “Price Reset
Provision”); or (z) the issuance of

 

25



--------------------------------------------------------------------------------

options, warrants or similar rights of subscription, in each case not
constituting an Acceptable Financing. “Acceptable Financing” shall mean the
issuance by the Company of: (1) debt securities or any class or series of
preferred stock of the Company, in each case that are not convertible into or
exchangeable for Common Stock or securities convertible into or exchangeable for
Common Stock; (2) shares of Common Stock or securities convertible into or
exchangeable for Common Stock (including, without limitation, convertible debt
securities) other than in connection with a Below Market Offering or an ATM;
(3) shares of Common Stock or securities convertible into or exchangeable for
Common Stock (including, without limitation, convertible debt securities) in
connection with an underwritten public offering of securities of the Company or
a registered direct public offering of securities of the Company, in each case
where the price per share of such Common Stock (or the conversion or exercise
price of such securities, as applicable) is fixed concurrently with the
execution of definitive documentation relating to such offering and the issuance
of shares of Common Stock upon the conversion, exercise or exchange thereof;
(4) shares of Common Stock or securities convertible into or exchangeable for
Common Stock in connection with awards under the Company’s benefit and equity
plans and arrangements or shareholder rights plan or pursuant to consulting or
other vendor agreements and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (5) shares of Common Stock issuable
upon the exercise, conversion or exchange of equity awards or convertible,
exercisable or exchangeable securities (including, without limitation,
convertible debt securities) outstanding as of the Effective Date; (6) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) issued in
connection with the acquisition, license or sale of one or more other companies,
equipment, technologies or lines of business, and the issuance of shares of
Common Stock upon the conversion, exercise or exchange thereof; (7) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) or similar rights
to subscribe for the purchase of shares of Common Stock in connection with
technology sharing, licensing, research and joint development agreements (or
amendments thereto) with third parties, and the issuance of shares of Common
Stock upon the conversion, exercise or exchange thereof; and (8) shares of
Common Stock and/or warrants or similar rights to subscribe for the purchase of
shares of Common Stock issued in connection with equipment financings and/or
real property leases (or amendments thereto) and the issuance of shares of
Common Stock upon the exercise thereof.

Section 5.7 Stop Orders. The Company shall advise the Investor promptly (but in
no event later than 24 hours) and shall confirm such advice in writing: (i) of
the Company’s receipt of notice of any request by the Commission for amendment
of or a supplement to the Registration Statement, the Prospectus, any Permitted
Free Writing Prospectus or for any additional information; (ii) of the Company’s
receipt of notice of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, or of the suspension of
qualification of the Shares for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) of the Company becoming aware of the happening of any event, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus untrue or which requires the
making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order

 

26



--------------------------------------------------------------------------------

to state a material fact required by the Securities Act to be stated therein or
necessary in order to make the statements then made therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the Securities Act or any other law. The Company shall not be required to
disclose to the Investor the substance or specific reasons of any of the events
set forth in clauses (i) through (iii) of the immediately preceding sentence,
but rather, shall only be required to disclose that the event has occurred. The
Company shall not issue any Fixed Request during the continuation of any of the
foregoing events. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, the Company
shall use commercially reasonable efforts to obtain the withdrawal of such order
at the earliest possible time.

Section 5.8 Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses.

(i) Except as provided in this Agreement and other than reports required to be
filed pursuant to the Exchange Act, the Company shall not file with the
Commission any amendment to the Registration Statement that relates to the
Investor, the Agreement or the transactions contemplated hereby or file with the
Commission any Prospectus Supplement that relates to the Investor, this
Agreement or the transactions contemplated hereby with respect to which (a) the
Investor shall not previously have been advised, (b) the Company shall not have
given due consideration to any comments thereon received from the Investor or
its counsel, or (c) the Investor shall reasonably object after being so advised,
unless the Company reasonably has determined that it is necessary to amend the
Registration Statement or make any supplement to the Prospectus to comply with
the Securities Act or any other applicable law or regulation, in which case the
Company shall promptly (but in no event later than 24 hours) so inform the
Investor, the Investor shall be provided with a reasonable opportunity to review
and comment upon any disclosure relating to the Investor and the Company shall
expeditiously furnish to the Investor an electronic copy thereof. In addition,
for so long as, in the reasonable opinion of counsel for the Investor, the
Prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act) is required to be delivered in connection with any purchase or
sale of Shares by the Investor, the Company shall not file any Prospectus
Supplement with respect to the Shares without delivering or making available a
copy of such Prospectus Supplement, together with the Base Prospectus, to the
Investor promptly.

(ii) The Company has not made, and agrees that unless it obtains the prior
written consent of the Investor it will not make, an offer relating to the
Shares that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a Free Writing Prospectus required to be filed by the
Company or the Investor with the Commission or retained by the Company or the
Investor under Rule 433 under the Securities Act. The Investor has not made, and
agrees that unless it obtains the prior written consent of the Company it will
not make, an offer relating to the Shares that would constitute a Free Writing
Prospectus required to be filed by the Company with the Commission or retained
by the Company under Rule 433 under the Securities Act. Any such Issuer Free
Writing Prospectus or other Free Writing Prospectus consented to by the Investor
or the Company is referred to in this Agreement as a “Permitted

 

27



--------------------------------------------------------------------------------

Free Writing Prospectus.” The Company agrees that (x) it has treated and will
treat, as the case may be, each Permitted Free Writing Prospectus as an Issuer
Free Writing Prospectus and (y) it has complied and will comply, as the case may
be, with the requirements of Rules 164 and 433 under the Securities Act
applicable to any Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.

Section 5.9 Prospectus Delivery. The Company shall file with the Commission a
Prospectus Supplement pursuant to Rule 424(b) under the Securities Act on the
first Trading Day immediately following the last Trading Day of each Pricing
Period. The Company shall provide the Investor a reasonable opportunity to
comment on a draft of each such Prospectus Supplement and any Issuer Free
Writing Prospectus, shall give due consideration to all such comments and,
subject to the provisions of Section 5.8 hereof, shall deliver or make available
to the Investor, without charge, an electronic copy of each form of Prospectus
Supplement, together with the Base Prospectus, and any Permitted Free Writing
Prospectus on each applicable Settlement Date. The Company consents to the use
of the Prospectus (and of any Prospectus Supplement thereto) in accordance with
the provisions of the Securities Act and with the securities or “blue sky” laws
of the jurisdictions in which the Shares may be sold by the Investor, in
connection with the offering and sale of the Shares and for such period of time
thereafter as the Prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Securities Act) is required by the Securities Act to be
delivered in connection with sales of the Shares. If during such period of time
any event shall occur that in the judgment of the Company and its counsel is
required to be set forth in the Registration Statement or the Prospectus or any
Permitted Free Writing Prospectus or should be set forth therein in order to
make the statements made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5.8 above, file with the Commission an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Investor an electronic copy thereof.

Section 5.10 Selling Restrictions.

(i) The Investor covenants that from and after the date hereof through and
including the 90th day next following the termination of this Agreement (the
“Restricted Period”), neither the Investor nor any of its affiliates (within the
meaning of the Exchange Act) nor any entity managed or controlled by the
Investor shall, directly or indirectly, sell any securities of the Company,
except the Shares that it owns or has the right to purchase as provided in a
Fixed Request Notice. During the Restricted Period, neither the Investor or any
of its affiliates nor any entity managed or controlled by the Investor shall
sell any shares of Common Stock of the Company it does not “own” or have the
unconditional right to receive under the terms of this Agreement (within the
meaning of Rule 200 of Regulation SHO promulgated by the Commission under the
Exchange Act), including Shares in any account of the Investor or in any account
directly or indirectly managed or controlled by the Investor or any of its
affiliates or any entity managed or controlled by the Investor. Without limiting
the generality of the foregoing,

 

28



--------------------------------------------------------------------------------

prior to and during the Restricted Period, neither the Investor nor any of its
affiliates nor any entity managed or controlled by the Investor or any of its
affiliates shall enter into a short position with respect to shares of Common
Stock of the Company, including in any account of the Investor’s or in any
account directly or indirectly managed or controlled by the Investor or any of
its affiliates or any entity managed or controlled by the Investor or any of its
affiliates, except that the Investor may sell Shares that it is obligated to
purchase under a pending Fixed Request Notice but has not yet taken possession
of so long as the Investor (or the Broker-Dealer, as applicable) covers any such
sales with the Shares purchased pursuant to such Fixed Request Notice; provided,
however, that the Investor (or the Broker-Dealer, as applicable) shall not be
required to cover any such sales with the Shares purchased pursuant to such
Fixed Request Notice if (a) the Fixed Request is terminated by mutual agreement
of the Company and the Investor and, as a result of such termination, no Shares
are delivered to the Investor under this Agreement or (b) the Company otherwise
fails to deliver such Shares to the Investor on the applicable Settlement Date
upon the terms and subject to the provisions of this Agreement. Prior to and
during the Restricted Period, the Investor shall not grant any option to
purchase or acquire any right to dispose or otherwise dispose for value of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for, or warrants to purchase, any shares of Common Stock, or enter
into any swap, hedge or other agreement that transfers, in whole or in part, the
economic risk of ownership of the Common Stock, except for such sales expressly
permitted by this Section 5.10(i).

(ii) In addition to the foregoing, in connection with any sale of the Company’s
securities (including any sale permitted by paragraph (i) above), the Investor
shall comply in all respects with all applicable laws, rules, regulations and
orders, including, without limitation, the requirements of the Securities Act
and the Exchange Act.

Section 5.11 Effective Registration Statement. During the Investment Period, the
Company shall use its best efforts to maintain the continuous effectiveness of
the Registration Statement under the Securities Act.

Section 5.12 Non-Public Information. Neither the Company nor any of its
directors, officers or agents shall disclose any material non-public information
about the Company to the Investor, unless a timely public announcement thereof
is made by the Company in the manner contemplated by Regulation FD.

Section 5.13 Broker/Dealer. The Investor covenants that it shall use one or more
broker-dealers to effectuate all sales, if any, of the Shares that it may
purchase from the Company pursuant to this Agreement which (or whom) shall be
unaffiliated with the Investor and not then currently engaged or used by the
Company (collectively, the “Broker-Dealer”). The Investor shall provide the
Company with all information regarding the Broker-Dealer reasonably requested by
the Company. The Investor shall be solely responsible for all fees and
commissions of the Broker-Dealer, which shall not exceed customary brokerage
fees and commissions.

 

29



--------------------------------------------------------------------------------

Section 5.14 Disclosure Schedule.

(i) During the Investment Period, the Company shall from time to time update the
Disclosure Schedule as may be required to satisfy the condition set forth in
Section 6.3(i). For purposes of this Section 5.14, any disclosure made in a
schedule to the Compliance Certificate substantially in the form attached hereto
as Exhibit D shall be deemed to be an update of the Disclosure Schedule.
Notwithstanding anything in this Agreement to the contrary, no update to the
Disclosure Schedule pursuant to this Section 5.14 shall cure any breach of a
representation or warranty of the Company contained in this Agreement and shall
not affect any of the Investor’s rights or remedies with respect thereto.

(ii) Notwithstanding anything to the contrary contained in the Disclosure
Schedules or in this Agreement, the information and disclosure contained in any
Schedule of the Disclosure Schedules shall be deemed to be disclosed and
incorporated by reference in any other Schedule of the Disclosure Schedules as
though fully set forth in such Schedule for which applicability of such
information and disclosure is readily apparent on its face. The fact that any
item of information is disclosed in the Disclosure Schedules shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Except as expressly set forth in this Agreement, such information and
the thresholds (whether based on quantity, qualitative characterization, dollar
amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.

ARTICLE VI

OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND

PURCHASE OF THE SHARES

Section 6.1 Opinion of Counsel and Certificate. Simultaneously with the
execution and delivery of this Agreement, the Investor has received (i) an
opinion of in-house counsel to the Company, dated the Effective Date, in the
form mutually agreed to by the parties hereto, and (ii) a certificate from the
Company, dated the Effective Date, in the form of Exhibit C hereto.

Section 6.2 Conditions Precedent to the Obligation of the Company. The
obligation hereunder of the Company to issue and sell the Shares to the Investor
under any Fixed Request or Optional Amount is subject to the satisfaction or (to
the extent permitted by applicable law) waiver of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and (to the
extent permitted by applicable law) may be waived by the Company at any time in
its sole discretion.

(i) Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor contained in this Agreement
(a) that are not qualified by “materiality” shall have been true and correct in
all material respects when made and shall be true and correct in all material
respects as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such

 

30



--------------------------------------------------------------------------------

other date and (b) that are qualified by “materiality” shall have been true and
correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.

(ii) Registration Statement. The Registration Statement is effective and neither
the Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which are in an amount (a) as
of the Effective Date, not less than the Total Commitment and (b) as of the
applicable Fixed Request Exercise Date, not less than the maximum dollar amount
worth of Shares issuable pursuant to the applicable Fixed Request Notice and
applicable Optional Amount, if any. The Current Report shall have been filed
with the Commission, as required pursuant to Section 1.4, and all Prospectus
Supplements shall have been filed with the Commission, as required pursuant to
Sections 1.4 and 5.9 hereof, to disclose the sale of the Shares prior to each
Settlement Date, as applicable. Any other material required to be filed by the
Company or any other offering participant pursuant to Rule 433(d) under the
Securities Act shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433 under the Securities Act.

(iii) Performance by the Investor. The Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date.

(iv) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.

(v) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission or the Trading Market (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Fixed Request Exercise Date and applicable
Settlement Date), and, at any time prior to the applicable Fixed Request
Exercise Date and applicable Settlement Date, none of the events described in
clauses (i), (ii) and (iii) of Section 5.7 shall have occurred, trading in
securities generally as reported on the Trading Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial, credit or securities market which, in
each case, in the reasonable judgment of the Company, makes it impracticable or
inadvisable to issue the Shares.

(vi) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and

 

31



--------------------------------------------------------------------------------

no inquiry or investigation by any governmental authority shall have been
commenced or threatened, against the Company or any Subsidiary, or any of the
officers, directors or affiliates of the Company or any Subsidiary, seeking to
restrain, prevent or change the transactions contemplated by this Agreement, or
seeking damages in connection with such transactions.

(vii) Aggregate Limit. The issuance and sale of the Shares issuable pursuant to
such Fixed Request Notice or Optional Amount shall not violate Sections 2.2,
2.12, 2.13 and 5.5 hereof.

Section 6.3 Conditions Precedent to the Obligation of the Investor. The
obligation hereunder of the Investor to accept a Fixed Request Notice or
Optional Amount grant and to acquire and pay for the Shares is subject to the
satisfaction or (to the extent permitted by applicable law) waiver, at or before
each Fixed Request Exercise Date and each Settlement Date, of each of the
conditions set forth below. These conditions are for the Investor’s sole benefit
and (to the extent permitted by applicable law) may be waived by the Investor at
any time in its sole discretion.

(i) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement, as
modified by the Disclosure Schedule (a) that are not qualified by “materiality”
or “Material Adverse Effect” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the applicable Fixed Request Exercise Date and the applicable Settlement Date
with the same force and effect as if made on such dates, except to the extent
such representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” or
“Material Adverse Effect” shall have been true and correct when made and shall
be true and correct as of the applicable Fixed Request Exercise Date and the
applicable Settlement Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

(ii) Registration Statement. The Registration Statement is effective and neither
the Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which are in an amount (a) as
of the Effective Date, not less than the Total Commitment and (b) as of the
applicable Fixed Request Exercise Date, not less than the maximum dollar amount
worth of Shares issuable pursuant to the applicable Fixed Request Notice and
applicable Optional Amount, if any. As of the applicable Fixed Request Exercise
Date and the applicable Settlement Date, the Investor shall be permitted to
utilize the Prospectus to resell all of the Shares it then owns or has the right
to acquire pursuant to all Fixed Request Notices issued pursuant to this
Agreement. The Current Report shall have been filed with the Commission, as
required pursuant to Section 1.4, and all Prospectus Supplements shall have been
filed with the Commission, as required pursuant to Sections 1.4 and 5.9 hereof,
to disclose the sale of the Shares prior to each Settlement Date, as applicable,
and an electronic copy of each such Prospectus Supplement together with the Base
Prospectus shall have been delivered or

 

32



--------------------------------------------------------------------------------

made available to the Investor in accordance with Section 5.9 hereof. Any other
material required to be filed by the Company or any other offering participant
pursuant to Rule 433(d) under the Securities Act shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433 under the Securities Act.

(iii) No Suspension. Trading in the Common Stock shall not have been suspended
by the Commission or the Trading Market (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the applicable Fixed Request Exercise Date and applicable Settlement
Date), and the Company shall not have received any notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain (which termination shall be final and non-appealable). At any time
prior to the applicable Fixed Request Exercise Date and applicable Settlement
Date, none of the events described in clauses (i), (ii) and (iii) of Section 5.7
shall have occurred, trading in securities generally as reported on the Trading
Market shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the United States or New York State authorities,
nor shall there have occurred any material outbreak or escalation of hostilities
or other national or international calamity or crisis of such magnitude in its
effect on, or any material adverse change in, any financial, credit or
securities market which, in each case, in the reasonable judgment of the
Investor, makes it impracticable or inadvisable to purchase the Shares.

(iv) Performance of the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the applicable Fixed Request Exercise Date and the
applicable Settlement Date and shall have delivered to the Investor on the
applicable Settlement Date the Compliance Certificate substantially in the form
attached hereto as Exhibit D.

(v) No Injunction. No statute, rule, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.

(vi) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(vii) Aggregate Limit. The issuance and sale of the Shares issuable pursuant to
such Fixed Request Notice or Optional Amount shall not violate Sections 2.2,
2.12, 2.13 and 5.5 hereof.

(viii) Shares Authorized and Delivered. The Shares issuable pursuant to such
Fixed Request Notice or Optional Amount shall have been duly authorized by all
necessary

 

33



--------------------------------------------------------------------------------

corporate action of the Company. The Company shall have delivered all Shares
relating to all prior Fixed Request Notices and Optional Amounts, as applicable.

(ix) Listing of Shares. If required, the Company shall have submitted to the
Trading Market, at or prior to the applicable Fixed Request Exercise Date, a
notification form of listing of additional shares related to the Shares issuable
pursuant to such Fixed Request and Optional Amount, in accordance with the
bylaws, listed securities maintenance standards and other rules of the Trading
Market and, prior to the applicable Settlement Date, such Shares shall have been
approved for listing or quotation on the Trading Market (if such approval is
required for the listing or quotation thereof on the Trading Market), subject
only to notice of issuance.

(x) Opinions of Counsel; Bring-Down. Subsequent to the filing of the Current
Report pursuant to Section 1.4 and prior to the first Fixed Request Exercise
Date, the Investor shall have received an opinion from either outside or
in-house counsel to the Company in the form mutually agreed to by the parties
hereto. On each Settlement Date, the Investor shall have received an opinion
“bring down” from either outside or in-house counsel to the Company in the form
mutually agreed to by the parties hereto.

(xi) Payment of Investor’s Counsel Fees; Due Diligence Expenses. On the
Effective Date, the Company shall have paid by wire transfer of immediately
available funds to an account designated by the Investor’s counsel, the fees and
expenses of the Investor’s counsel in accordance with the proviso to the first
sentence of Section 9.1(i) of this Agreement.

ARTICLE VII

TERMINATION

Section 7.1 Term, Termination. Unless earlier terminated as provided hereunder,
this Agreement shall terminate automatically on the earliest of (i) the first
day of the month next following the 24-month anniversary of the Effective Date
(the “Investment Period”), (ii) the date that the entire dollar amount of Common
Stock registered under the Registration Statement have been issued and sold and
(iii) the date the Investor shall have purchased the Total Commitment of shares
of Common Stock (subject in all cases to the Trading Market Limit, except as
expressly provided in Section 2.13). Subject to Section 7.3, this Agreement may
be terminated at any time by the mutual written consent of the parties,
effective as of the date of such mutual written consent unless otherwise
provided in such written consent, it being hereby acknowledged and agreed that
the Investor may not consent to such termination during a Pricing Period or
prior to a Settlement Date in the event the Investor has instructed the
Broker-Dealer to effect an open-market sale of Shares which are subject to a
pending Fixed Request Notice but which have not yet been physically delivered by
the Company (and/or credited by book-entry) to the Investor in accordance with
the terms and subject to the conditions of this Agreement. Subject to
Section 7.3, the Company may terminate this Agreement effective upon three
Trading Days’ prior written notice to the Investor delivered in accordance with
Section 9.4; provided, however, that (i) such termination shall not occur during
a Pricing Period or, subsequent to the issuance of a Fixed Request Notice, prior
to the Settlement Date related to such Fixed Request Notice and (ii) prior to
issuing any press release, or making any public statement or announcement, with
respect to such termination, the Company shall consult with the Investor and
shall obtain the Investor’s

 

34



--------------------------------------------------------------------------------

consent to the form and substance of such press release or other disclosure,
which consent shall not be unreasonably delayed or withheld.

Section 7.2 Other Termination. If the Company provides the Investor with an
Other Financing Notice or an Integration Notice, in each case pursuant to
Section 5.6(ii) of this Agreement, or if the Company otherwise enters into any
agreement, plan, arrangement or transaction with a third party or determines to
utilize any existing agreement, plan or arrangement with a third party, in each
case the principal purpose of which is to implement, effect or consummate
outside a Pricing Period, but otherwise during the Investment Period, a Similar
Financing, an ATM or a Price Reset Provision (in which case the Company shall so
notify the Investor within 48 hours thereof), then in all such cases, subject to
Section 7.3, the Investor shall have the right to terminate this Agreement
within the subsequent 30-day period (the “Event Period”), effective upon one
Trading Day’s prior written notice delivered to the Company in accordance with
Section 9.4 at any time during the Event Period. The Company shall promptly (but
in no event later than 24 hours) notify the Investor (and, if required under
applicable law, including, without limitation, Regulation FD promulgated by the
Commission, or under the applicable rules and regulations of the Trading Market,
the Company shall publicly disclose such information in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market),
and, subject to Section 7.3, the Investor shall have the right to terminate this
Agreement at any time after receipt of such notification, if: (i) any condition,
occurrence, state of facts or event constituting a Material Adverse Effect has
occurred; (ii) a Material Change in Ownership has occurred or the Company enters
into a definitive agreement providing for a Material Change in Ownership; or
(iii) a default or event of default has occurred and is continuing under the
terms of any agreement, contract, note or other instrument to which the Company
or any of its Subsidiaries is a party with respect to any indebtedness for
borrowed money representing more than 10% of the Company’s consolidated assets,
in any such case, upon one Trading Day’s prior written notice delivered to the
Company in accordance with Section 9.4 hereof.

Section 7.3 Effect of Termination. In the event of termination by the Company or
the Investor pursuant to Section 7.1 or 7.2, as applicable, written notice
thereof shall forthwith be given to the other party as provided in Section 9.4
and the transactions contemplated by this Agreement shall be terminated without
further action by either party. If this Agreement is terminated as provided in
Section 7.1 or 7.2 herein, this Agreement shall become void and of no further
force and effect, except that (i) the provisions of Article VIII
(Indemnification), Section 9.1 (Fees and Expenses), Section 9.2 (Specific
Enforcement, Consent to Jurisdiction, Waiver of Jury Trial), Section 9.4
(Notices), Section 9.8 (Governing Law), Section 9.9 (Survival), Section 9.11
(Publicity), Section 9.12 (Severability) and this Article VII (Termination)
shall remain in full force and effect notwithstanding such termination, (ii) if
the Investor owns any Shares at the time of such termination, the covenants and
agreements of the Company and the Investor, as applicable, contained in
Section 5.1 (Securities Compliance), Section 5.3 (Compliance with Laws),
Section 5.7 (Stop Orders), Section 5.8 (Amendments to the Registration
Statement; Prospectus Supplements; Free Writing Prospectuses), Section 5.9
(Prospectus Delivery), Section 5.11 (Effective Registration Statement),
Section 5.12 (Non-Public Information) and Section 5.13 (Broker/Dealer) shall
remain in full force and effect notwithstanding such termination for a period of
six months following such termination, (iii) the covenants and agreements of the

 

35



--------------------------------------------------------------------------------

Investor contained in Section 5.10 (Selling Restrictions) shall remain in full
force and effect notwithstanding such termination for a period of 90 days
following such termination, and (iv) if the Investor owns any Shares at the time
of such termination, the covenants and agreements of the Company contained in
Section 5.2 (Registration and Listing) shall remain in full force and effect
notwithstanding such termination for a period of 30 days following such
termination. Notwithstanding anything in this Agreement to the contrary, no
termination of this Agreement by any party shall affect any cash fees paid to
the Investor or its counsel pursuant to Section 9.1, in each case all of which
fees shall be non-refundable, regardless of whether any Fixed Requests are
issued by the Company or settled hereunder. Nothing in this Section 7.3 shall be
deemed to release the Company or the Investor from any liability for any breach
under this Agreement, or to impair the rights of the Company and the Investor to
compel specific performance by the other party of its obligations under this
Agreement.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 General Indemnity.

(i) Indemnification by the Company. The Company shall indemnify and hold
harmless the Investor each affiliate, employee, representative and advisor of
and to the Investor, and each person, if any, who controls the Investor within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act from and against all losses, claims, damages, liabilities and expenses
(including reasonable costs of defense and investigation and all attorneys’
fees) to which the Investor and each such other person may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities and expenses (or actions in respect thereof) arise out of or are
based upon (a) any violation of United States federal or state securities laws
or the rules and regulations of the Trading Market by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees in connection with
the transactions contemplated by this Agreement, (b) any untrue statement or
alleged untrue statement of a material fact contained, or incorporated by
reference, in the Registration Statement or any amendment thereto or any
omission or alleged omission to state therein, or in any document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (c) any untrue statement or
alleged untrue statement of a material fact contained, or incorporated by
reference, in the Prospectus, any Issuer Free Writing Prospectus, or in any
amendment thereof or supplement thereto, or in any “issuer information” (as
defined in Rule 433 under the Securities Act) of the Company, which “issuer
information” is required to be, or is, filed with the Commission or otherwise
contained in any Free Writing Prospectus, or any amendment or supplement
thereto, or any omission or alleged omission to state therein, or in any
document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that (A) the Company shall not be liable under this Section 8.1(i) to the extent
that a court of competent jurisdiction shall have determined by a final judgment
(from which no further appeals are available) that such loss, claim, damage,
liability or expense resulted directly and solely from any such acts or failures
to act, undertaken or omitted to be taken by the Investor, any Broker Dealer or
such person through its bad faith or willful misconduct, (B) the foregoing
indemnity

 

36



--------------------------------------------------------------------------------

shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Investor expressly for use in the Current Report, any Prospectus
Supplement or any Permitted Free Writing Prospectus, or any amendment thereof or
supplement thereto, and (C) with respect to the Prospectus, the foregoing
indemnity shall not inure to the benefit of the Investor or any such person from
whom the person asserting any loss, claim, damage, liability or expense
purchased Common Stock, if copies of all Prospectus Supplements required to be
filed pursuant to Section 1.4 and 5.9, together with the Base Prospectus, were
timely delivered or made available to the Investor pursuant hereto and a copy of
the Base Prospectus, together with a Prospectus Supplement (as applicable), was
not sent or given by or on behalf of the Investor or any such person to such
person, if required by law to have been delivered, at or prior to the written
confirmation of the sale of the Common Stock to such person, and if delivery of
the Base Prospectus, together with a Prospectus Supplement (as applicable),
would have cured the defect giving rise to such loss, claim, damage, liability
or expense.

Subject to Section 8.2, the Company shall reimburse the Investor and each such
controlling person promptly upon demand (with accompanying presentation of
documentary evidence) for all legal and other costs and expenses reasonably
incurred by the Investor or such indemnified persons in investigating, defending
against, or preparing to defend against any such claim, action, suit or
proceeding with respect to which it is entitled to indemnification.

(ii) Indemnification by the Investor. The Investor shall indemnify and hold
harmless the Company, each of its directors and officers, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act from and against all losses, claims,
damages, liabilities and expenses (including reasonable costs of defense and
investigation and all attorneys fees) to which the Company and each such other
person may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Current Report or any Prospectus
Supplement or Permitted Free Writing Prospectus, or in any amendment thereof or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case, to the extent, but only to the extent, the untrue
statement, alleged untrue statement, omission or alleged omission was made in
reliance upon, and in conformity with, written information furnished by the
Investor to the Company expressly for inclusion in the Current Report or such
Prospectus Supplement or Permitted Free Writing Prospectus, or any amendment
thereof or supplement thereto.

Subject to Section 8.2, the Investor shall reimburse the Company and each such
director, officer or controlling person promptly upon demand for all legal and
other costs and expenses reasonably incurred by the Company or such indemnified
persons in investigating, defending against, or preparing to defend against any
such claim, action, suit or proceeding with respect to which it is entitled to
indemnification.

 

37



--------------------------------------------------------------------------------

Section 8.2 Indemnification Procedures. Promptly after a person receives notice
of a claim or the commencement of an action for which the person intends to seek
indemnification under Section 8.1, the person will notify the indemnifying party
in writing of the claim or commencement of the action, suit or proceeding;
provided, however, that failure to notify the indemnifying party will not
relieve the indemnifying party from liability under Section 8.1, except to the
extent it has been materially prejudiced by the failure to give notice. The
indemnifying party will be entitled to participate in the defense of any claim,
action, suit or proceeding as to which indemnification is being sought, and if
the indemnifying party acknowledges in writing the obligation to indemnify the
party against whom the claim or action is brought, the indemnifying party may
(but will not be required to) assume the defense against the claim, action, suit
or proceeding with counsel satisfactory to it. After an indemnifying party
notifies an indemnified party that the indemnifying party wishes to assume the
defense of a claim, action, suit or proceeding, the indemnifying party will not
be liable for any legal or other expenses incurred by the indemnified party in
connection with the defense against the claim, action, suit or proceeding except
that if, in the opinion of counsel to the indemnifying party, one or more of the
indemnified parties should be separately represented in connection with a claim,
action, suit or proceeding, the indemnifying party will pay the reasonable fees
and expenses of one separate counsel for the indemnified parties. Each
indemnified party, as a condition to receiving indemnification as provided in
Section 8.1, will cooperate in all reasonable respects with the indemnifying
party in the defense of any action or claim as to which indemnification is
sought. No indemnifying party will be liable for any settlement of any action
effected without its prior written consent. Notwithstanding the foregoing
sentence, if at any time an indemnified party that is entitled to reimbursement
pursuant to this Article VIII shall have requested (by written notice provided
in accordance with Section 9.4) an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
hereby effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received written notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party will, without the prior written consent of the
indemnified party, effect any settlement of a pending or threatened action with
respect to which an indemnified party is, or is informed that it may be, made a
party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the indemnified party from all
liability and claims which are the subject matter of the pending or threatened
action.

If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the indemnified party, contribute to the
amount paid or payable by the indemnified party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
indemnified party, on the other hand, from the sale of Shares which is the
subject of the claim, action, suit or proceeding which resulted in the loss or
liability or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such

 

38



--------------------------------------------------------------------------------

proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above, but also the relative fault of the indemnifying party,
on the one hand, and the indemnified party, on the other hand, with respect to
the statements or omissions which are the subject of the claim, action, suit or
proceeding that resulted in the loss or liability, as well as any other relevant
equitable considerations.

The remedies provided for in Section 8.1 and this Section 8.2 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified person at law or in equity.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Fees and Expenses.

(i) Each party shall bear its own fees and expenses related to the transactions
contemplated by this Agreement; provided, however, that the Company shall pay,
on the Effective Date, by wire transfer of immediately available funds to an
account designated by the Investor’s counsel, promptly following the receipt of
an invoice therefor, all reasonable attorneys’ fees and expenses (exclusive of
disbursements and out-of-pocket expenses) incurred by the Investor, up to
$35,000, in connection with the preparation, negotiation, execution and delivery
of this Agreement, legal due diligence of the Company and review of the
Registration Statement, the Base Prospectus, the Current Report, any Permitted
Free Writing Prospectus and all other related transaction documentation. The
Company shall pay all U.S. federal, state and local stamp and other similar
transfer and other taxes and duties levied in connection with issuance of the
Shares pursuant hereto. For the avoidance of doubt, all of the fees payable to
the Investor or its counsel pursuant to this Section 9.1 shall be
non-refundable, regardless of whether any Fixed Requests are issued by the
Company or settled hereunder.

(ii) If the Company issues a Fixed Request Notice and fails to deliver the
Shares (which have been approved for listing or quotation on the Trading Market,
if such an approval is required for the listing or quotation thereof on the
Trading Market) to the Investor on the applicable Settlement Date and such
failure continues for 10 Trading Days, the Company shall pay the Investor, in
cash (or, at the option of the Investor, in shares of Common Stock which have
not been registered under the Securities Act valued at the applicable Discount
Price of the Shares failed to be delivered; provided that the issuance thereof
by the Company would not violate the Securities Act or any applicable U.S.
federal or state securities laws), as liquidated damages for such failure and
not as a penalty, an amount equal to 2.0% of the payment required to be paid by
the Investor on such Settlement Date (i.e., the sum of the Fixed Amount
Requested and the Optional Amount Dollar Amount) for the initial 30 days
following such Settlement Date until the Shares (which have been approved for
listing or quotation on the Trading Market, if such an approval is required for
the listing or quotation thereof on the Trading Market) have been delivered, and
an additional 2.0% for each additional 30-day period thereafter until the Shares
(which have been approved for listing or quotation on the Trading Market, if
such an approval is required for the listing or quotation thereof on the Trading
Market) have been delivered, which amount shall be prorated for such periods
less than 30 days (subject in all cases to the Trading

 

39



--------------------------------------------------------------------------------

Market Limit, except as expressly provided in Section 2.13). Nothing in this
Section 9.1(ii) shall be deemed to impair the rights of the Investor to compel
specific performance by the Company of its obligations under this Agreement.

Section 9.2 Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial.

(i) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof this
being in addition to any other remedy to which either party may be entitled by
law or equity.

(ii) Each of the Company and the Investor (a) hereby irrevocably submits to the
jurisdiction of the United States District Court and other courts of the United
States sitting in the State of Delaware for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement, and (b) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Investor
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 9.2
shall affect or limit any right to serve process in any other manner permitted
by law.

(iii) EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES RELATING
HERETO. EACH OF THE COMPANY AND THE INVESTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.2.

Section 9.3 Entire Agreement; Amendment. This Agreement, together with the
exhibits referred to herein and the Disclosure Schedule, represents the entire
agreement of the parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by either party
relative to subject matter hereof not expressly set forth herein. Except as
expressly provided in Section 2.12, no provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto. The
Disclosure

 

40



--------------------------------------------------------------------------------

Schedule and all exhibits to this Agreement are hereby incorporated by reference
in, and made a part of, this Agreement as if set forth in full herein.

Section 9.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or facsimile (with facsimile machine
confirmation of delivery received) at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The address for
such communications shall be:

 

If to the Company:

  

Arena Pharmaceuticals, Inc.

  

6166 Nancy Ridge Drive

  

San Diego, California 92121

  

Telephone Number: (858) 453-7200

  

Fax: (858) 677-0065

  

Attention: Steven W. Spector, Esq.

With copies to:

  

Cooley LLP

  

4401 Eastgate Mall

  

San Diego, California 92121-1909

  

Telephone Number: (858) 550-6000

  

Fax: (858) 550-6420

  

Attention: Steven M. Przesmicki, Esq.

If to the Investor:

  

Azimuth Opportunity, L.P.

  

Fiduciary Services (BVI) Limited

  

Qwomar Complex, 4th Floor

  

P.O. Box 3170

  

Road Town, Tortola

  

British Virgin Islands

  

Telephone Number: (284) 494-8086

  

Fax: (284) 494-9474

  

Attention: Peter W. Poole

With copies to:

  

Greenberg Traurig, LLP

  

The MetLife Building

  

200 Park Avenue

  

New York, NY 10166

  

Telephone Number: (212) 801-9200

  

Fax: (212) 801-6400

  

Attention: Anthony J. Marsico, Esq.

 

41



--------------------------------------------------------------------------------

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

Section 9.5 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.

Section 9.6 Headings; Construction. The article, section and subsection headings
in this Agreement are for convenience only and shall not constitute a part of
this Agreement for any other purpose and shall not be deemed to limit or affect
any of the provisions hereof. Unless the context clearly indicates otherwise,
each pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.” The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found. The parties agree that each of them and their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. In addition, each and every reference to share
prices and shares of Common Stock in this Agreement shall be subject to
adjustment for any stock splits, stock combinations, stock dividends,
recapitalizations and other similar transactions that occur on or after the date
of this Agreement.

Section 9.7 Successors and Assigns. The Investor may not assign this Agreement
to any person without the prior consent of the Company, in the Company’s sole
discretion. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and assigns. The assignment by a party to this
Agreement of any rights hereunder shall not affect the obligations of such party
under this Agreement.

Section 9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal procedural and substantive laws of the State of
Delaware, without giving effect to the choice of law provisions of such state
that would cause the application of the laws of any other jurisdiction.

Section 9.9 Survival. The representations, warranties, covenants and agreements
of the Company and the Investor contained in this Agreement shall survive the
execution and delivery hereof until the termination of this Agreement; provided,
however, that (i) the provisions of Article VII (Termination), Article VIII
(Indemnification), Section 9.1 (Fees and Expenses), Section 9.2 (Specific
Enforcement, Consent to Jurisdiction, Waiver of Jury Trial), Section 9.4
(Notices), Section 9.8 (Governing Law), Section 9.11 (Publicity), Section 9.12
(Severability) and this Section 9.9 (Survival) shall remain in full force and
effect notwithstanding such termination, (ii) if the Investor owns any Shares at
the time of such termination, the

 

42



--------------------------------------------------------------------------------

covenants and agreements of the Company and the Investor, as applicable,
contained in Section 5.1 (Securities Compliance), Section 5.3 (Compliance with
Laws), Section 5.7 (Stop Orders), Section 5.8 (Amendments to the Registration
Statement; Prospectus Supplements; Free Writing Prospectuses), Section 5.9
(Prospectus Delivery), Section 5.11 (Effective Registration Statement),
Section 5.12 (Non-Public Information) and Section 5.13 (Broker/Dealer) shall
remain in full force and effect notwithstanding such termination for a period of
six months following such termination, (iii) the covenants and agreements of the
Investor contained in Section 5.10 (Selling Restrictions) shall remain in full
force and effect notwithstanding such termination for a period of 90 days
following such termination, and (iv) if the Investor owns any Shares at the time
of such termination, the covenants and agreements of the Company contained in
Section 5.2 (Registration and Listing) shall remain in full force and effect
notwithstanding such termination for a period of 30 days following such
termination.

Section 9.10 Counterparts. This Agreement may be executed in counterparts, all
of which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart. In the event any
signature is delivered by facsimile, digital or electronic transmission, such
transmission shall constitute delivery of the manually executed original and the
party using such means of delivery shall thereafter cause four additional
executed signature pages to be physically delivered to the other parties within
five days of the execution and delivery hereof. Failure to provide or delay in
the delivery of such additional executed signature pages shall not adversely
affect the efficacy of the original delivery.

Section 9.11 Publicity. On or after the Effective Date, the Company may issue a
press release or otherwise make a public statement or announcement with respect
to this Agreement or the transactions contemplated hereby or the existence of
this Agreement (including, without limitation, by filing a copy of this
Agreement with the Commission); provided, however, that prior to issuing any
such press release, or making any such public statement or announcement, the
Company shall consult with the Investor on the form and substance of such press
release or other disclosure (unless the disclosure previously has been reviewed
and approved by the Investor).

Section 9.12 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

Section 9.13 No Third Party Beneficiaries. Except as expressly provided in
Article VIII, this Agreement is intended only for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

 

43



--------------------------------------------------------------------------------

Section 9.14 Further Assurances. From and after the date of this Agreement, upon
the request of the Investor or the Company, each of the Company and the Investor
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

[Signature Page Follows]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

ARENA PHARMACEUTICALS, INC.:

By:

 

/s/ Jack Lief

 

Name: Jack Lief

 

Title: President and Chief Executive Officer

AZIMUTH OPPORTUNITY, L.P.:

By:

 

/s/ Peter W. Poole

 

Name: Peter W. Poole

 

Title: Director

 

45



--------------------------------------------------------------------------------

ANNEX A TO THE

COMMON STOCK PURCHASE AGREEMENT

DEFINITIONS

“Acceptable Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Aggregate Limit” shall have the meaning assigned to such term in Section 1.1
hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble.

“ATM” shall have the meaning assigned to such term in Section 5.6(ii) hereof.

“Average Discount Price” shall have the meaning assigned to such term in
Section 2.13 hereof.

“Base Price” shall have the meaning assigned to such term in Section 2.13
hereof.

“Base Prospectus” shall mean the Company’s prospectus, dated November 8, 2011, a
preliminary form of which is included in the Registration Statement, including
the documents incorporated by reference therein.

“Below Market Offering” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Broker-Dealer” shall have the meaning assigned to such term in Section 5.13
hereof.

“Bylaws” shall have the meaning assigned to such term in Section 4.3 hereof.

“Charter” shall have the meaning assigned to such term in Section 4.3 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission or any successor
entity.

“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act, including
all material filed pursuant to Section 13(a) or 15(d) of the Exchange Act, which
have been filed by the Company since December 31, 2010 and which hereafter shall
be filed by the Company during the Investment Period, including, without
limitation, the Current Report and the Form 10-K filed by the Company for its
fiscal year ended December 31, 2010 (the “2010 Form 10-K”), (2) the Registration
Statement, as the same may be amended from time to time, the Prospectus and each
Prospectus Supplement, and each Permitted Free Writing Prospectus and (3) all
information contained in such filings and all documents and disclosures that
have been and heretofore shall be incorporated by reference therein.



--------------------------------------------------------------------------------

“Common Stock” shall have the meaning assigned to such term in the Recitals.

“Company” shall have the meaning assigned to such term in the Preamble.

“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.

“Current Report” shall have the meaning assigned to such term in Section 1.4
hereof.

“Disclosure Schedule” shall have the meaning assigned to such term in Article IV
hereof.

“Discount Price” shall have the meaning assigned to such term in Section 2.2
hereof.

“EDGAR” shall have the meaning assigned to such term in Section 4.3 hereof.

“Effective Date” shall mean the date of this Agreement.

“Environmental Laws” shall have the meaning assigned to such term in
Section 4.15 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event Period” shall have the meaning assigned to such term in Section 7.2
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.

“FDA” shall have the meaning assigned to such term in Section 4.14(a) hereof.

“FINRA” shall have the meaning assigned to such term in Section 4.18 hereof.

“Fixed Amount Requested” shall mean the amount of a Fixed Request requested by
the Company in a Fixed Request Notice delivered pursuant to Section 2.1 hereof.

“Fixed Request” means the transactions contemplated under Sections 2.1 through
2.8 of this Agreement.

“Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.

“Fixed Request Exercise Date” shall have the meaning assigned to such term in
Section 2.2 hereof.

“Fixed Request Notice” shall have the meaning assigned to such term in
Section 2.1 hereof.



--------------------------------------------------------------------------------

“Free Writing Prospectus” shall mean a “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.

“Governmental Licenses” shall have the meaning assigned to such term in
Section 4.14(a) hereof.

“Indebtedness” shall have the meaning assigned to such term in Section 4.9
hereof.

“Integration Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 4.14(b) hereof.

“Investment Period” shall have the meaning assigned to such term in Section 7.1
hereof.

“Investor” shall have the meaning assigned to such term in the Preamble.

“Issuer Free Writing Prospectus” shall mean an “issuer free writing prospectus,”
as defined in Rule 433 promulgated under the Securities Act, relating to the
Shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i) under the Securities
Act, in each case, in the form filed or required to be filed with the Commission
or, if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) under the Securities Act.

“Market Capitalization” shall be calculated on the Trading Day preceding the
applicable Pricing Period and shall be the product of (x) the number of shares
of Common Stock outstanding and (y) the closing bid price of the Common Stock,
both as determined by Bloomberg Financial LP using the DES and HP functions.

“Material Adverse Effect” shall mean any condition, occurrence, state of facts
or event having, or insofar as reasonably can be foreseen would likely have, any
effect that is not negated, corrected, cured or otherwise remedied within a
reasonable period of time on the business, operations, properties or condition
(financial or otherwise) of the Company that is material and adverse to the
Company and its Subsidiaries, taken as a whole, and/or any condition,
occurrence, state of facts or event that would prohibit or otherwise materially
interfere with or delay the ability of the Company to perform any of its
obligations under this Agreement; provided, however, that none of the following,
individually or in the aggregate, shall be taken into account in determining
whether a Material Adverse Effect has occurred or insofar as reasonably can be
foreseen would likely occur: (i) changes in conditions in the U.S. or global
capital, credit or financial markets generally, including changes in the
availability of capital or currency exchange rates, provided such changes shall
not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (ii) changes generally affecting
the biotechnology or pharmaceutical industries, provided such changes shall not
have affected the Company in a materially disproportionate manner as compared to
other



--------------------------------------------------------------------------------

similarly situated companies; (iii) any deterioration in the business,
operations, properties or condition (financial or otherwise) of the Company
and/or its Subsidiaries substantially resulting from (A) circumstances,
conditions or risks (including, without limitation, those contained in the
section entitled “Risk Factors” in the 2010 Form 10-K) existing as of the
Effective Date that are specifically set forth in any of the Commission
Documents or the Base Prospectus, (B) circumstances, conditions or risks
existing as of the date of any Prospectus Supplement that are specifically set
forth in such Prospectus Supplement or (C) any of the matters set forth in the
Disclosure Schedule as of the Effective Date; (iv) any effect of the
announcement of this Agreement or the consummation of the transactions
contemplated by this Agreement on the Company’s relationships, contractual or
otherwise, with customers, suppliers, vendors, bank or commercial lenders,
lessors, collaboration partners, employees or consultants; and (v) any decrease
in the market price of the Common Stock (but excluding herefrom any condition,
occurrence, state of facts or event underlying such decrease to the extent that
such condition, occurrence, state of facts or event otherwise would constitute a
Material Adverse Effect).

“Material Agreements” shall have the meaning assigned to such term in
Section 4.16 hereof.

“Material Change in Ownership” shall mean the occurrence of any one or more of
the following: (i) the acquisition by any person, including any syndicate or
group deemed to be a “person” under Section 13(d)(3) of the Exchange Act, of
beneficial ownership, directly or indirectly, through a purchase, merger or
other acquisition transaction or series of transactions, of shares of capital
stock or other securities of the Company entitling such person to exercise, upon
an event of default or default or otherwise, 50% or more of the total voting
power of all series and classes of capital stock and other securities of the
Company entitled to vote generally in the election of directors, other than any
such acquisition by the Company, any Subsidiary of the Company or any employee
benefit plan of the Company; (ii) any consolidation or merger of the Company
with or into any other person, any merger of another person into the Company, or
any conveyance, transfer, sale, lease or other disposition of all or
substantially all of the properties and assets of the Company to another person,
other than (a) any such transaction (x) that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
capital stock of the Company and (y) pursuant to which holders of capital stock
of the Company immediately prior to such transaction have the entitlement to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of capital stock of the Company entitled to vote generally in the
election of directors of the continuing or surviving person immediately after
such transaction or (b) any merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of common stock of the surviving entity; (iii) during any consecutive two-year
period, individuals who at the beginning of that two-year period constituted the
Board of Directors (together with any new directors whose election to the Board
of Directors, or whose nomination for election by the stockholders of the
Company, was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
elections or nominations for election were previously so approved) cease for any
reason to constitute a majority of the Board of Directors then in office; or
(iv) the Company is liquidated or dissolved or a resolution is passed by the
Company’s stockholders approving a plan of liquidation or dissolution of the
Company. Beneficial ownership shall be determined in accordance with Rule 13d-3
promulgated by the SEC under the



--------------------------------------------------------------------------------

Exchange Act. The term “person” shall include any syndicate or group which would
be deemed to be a “person” under Section 13(d)(3) of the Exchange Act.

“Multiplier” shall have the meaning assigned to such term in Section 2.3 hereof.

“NASDAQ” means the NASDAQ Global Market or any successor thereto.

“Optional Amount” means the transactions contemplated under Sections 2.9 through
2.11 of this Agreement.

“Optional Amount Dollar Amount” shall mean the actual amount of proceeds
received by the Company pursuant to the exercise of an Optional Amount under
this Agreement.

“Optional Amount Notice” shall mean a notice sent to the Company with regard to
the Investor’s election to exercise all or any portion of an Optional Amount, as
provided in Section 2.11 hereof and substantially in the form attached hereto as
Exhibit B.

“Optional Amount Threshold Price” shall have the meaning assigned to such term
in Section 2.1 hereof.

“Other Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Other Financing Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Permitted Free Writing Prospectus” shall have the meaning assigned to such term
in Section 5.8(ii) hereof.

“Plan” shall have the meaning assigned to such term in Section 4.22 hereof.

“Price Reset Provision” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Pricing Period shall mean a period of 10 consecutive Trading Days commencing on
the Pricing Period start date set forth in the Fixed Request Notice, or such
other period mutually agreed upon by the Investor and the Company.

“Prospectus” shall mean the Base Prospectus, as supplemented by any Prospectus
Supplement, including the documents incorporated by reference therein, together
with any Permitted Free Writing Prospectus.

“Prospectus Supplement” shall mean any prospectus supplement to the Base
Prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

“Reduction Notice” shall have the meaning assigned to such term in Section 2.8
hereof.

“Reedland” shall have the meaning assigned to such term in Section 4.13 hereof.



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Registration Statement” shall mean the registration statement on Form S-3,
Commission File Number 333-166481, filed by the Company with the Commission
under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time
(including any related registration statements filed pursuant to Rule 462(b)
under the Securities Act), including all documents filed as part thereof or
incorporated by reference therein, and including all information deemed to be a
part thereof at the time of effectiveness pursuant to Rule 430A, Rule 430B or
Rule 430C under the Securities Act.

“Restricted Period” shall have the meaning assigned to such term in Section 5.10
hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

“Settlement Date” shall have the meaning assigned to such term in Section 2.7
hereof.

“Shares” shall mean shares of Common Stock issuable to the Investor upon
exercise of a Fixed Request and shares of Common Stock issuable to the Investor
upon exercise of an Optional Amount.

“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.

“Similar Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Single Fixed Request Trading Market Limit” shall have the meaning assigned to
such term in Section 2.12 hereof.

“SOXA” shall have the meaning assigned to such term in Section 4.6(c) hereof.

“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.

“Temporary Aggregate Limit” shall have the meaning assigned to such term in
Section 1.1 hereof.

“Threshold Price” is the lowest price (except to the extent otherwise provided
in Section 2.6) at which the Company may sell Shares during the applicable
Pricing Period as set forth in a Fixed Request Notice (not taking into account
the applicable percentage discount during such Pricing Period determined in
accordance with Section 2.2); provided, however, that at no time



--------------------------------------------------------------------------------

shall the Threshold Price be lower than $1.00 per share unless the Company and
the Investor shall mutually agree.

“Total Commitment” shall have the meaning assigned to such term in Section 1.1
hereof.

“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the NASDAQ.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex
Equities, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing), whichever is at the time the principal trading exchange or market
for the Common Stock.

“Trading Market Limit” means, at any time, 29,204,965 shares of duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock (as such
number may be adjusted for any stock splits, stock combinations, stock
dividends, recapitalizations and other similar transactions that occur on or
after the date of this Agreement); provided, however, that the Trading Market
Limit shall not exceed under any circumstances that number of shares of Common
Stock that the Company may issue pursuant to this Agreement and the transactions
contemplated hereby without (a) breaching the Company’s obligations under the
rules and regulations of the Trading Market or (b) obtaining stockholder
approval under the applicable rules and regulations of the Trading Market.

“VWAP” shall mean the daily volume weighted average price (based on a Trading
Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Company on the NASDAQ as
reported by Bloomberg Financial L.P. using the AQR function.

“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Other Financing,
determined by using a standard Black-Scholes option-pricing model using an
expected volatility percentage as shall be mutually agreed by the Investor and
the Company. In the case of a dispute relating to such expected volatility
assumption, the Investor shall obtain applicable volatility data from three
investment banking firms of nationally recognized reputation, and the parties
hereto shall use the average thereof for purposes of determining the expected
volatility percentage in connection with the Black-Scholes calculation referred
to in the immediately preceding sentence.



--------------------------------------------------------------------------------

EXHIBIT A TO THE

COMMON STOCK PURCHASE AGREEMENT

FORM OF FIXED REQUEST NOTICE

Reference is made to the Common Stock Purchase Agreement dated as of November 8,
2011, (the “Purchase Agreement”) between Arena Pharmaceuticals, a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Azimuth Opportunity, L.P., an international limited partnership organized
under the laws of the British Virgin Islands. Capitalized terms used and not
otherwise defined herein shall have the meanings given such terms in the
Purchase Agreement.

In accordance with and pursuant to Section 2.1 of the Purchase Agreement, the
Company hereby issues this Fixed Request Notice to exercise a Fixed Request for
the Fixed Amount Requested indicated below.

 

Fixed Amount Requested:

  

 

Optional Amount Dollar Amount:

  

 

Pricing Period start date:

  

 

Pricing Period end date:

  

 

Settlement Date:

  

 

Fixed Request Threshold Price:

  

 

Optional Amount Threshold Price:

  

 

Dollar Amount of Common Stock

Currently Unissued under the Registration Statement;

  

 

Dollar Amount of Common Stock

Currently Available under the Aggregate Limit:

  

 

Dated:                                         

  

By:

  

 

  

Name

  

Title:

  

Address:

Facsimile No.

 

AGREED AND ACCEPTED

By:

 

 

 

Name

 

Title:



--------------------------------------------------------------------------------

EXHIBIT B TO THE

COMMON STOCK PURCHASE AGREEMENT

FORM OF OPTIONAL AMOUNT NOTICE

To:                         

Fax#:                    

Reference is made to the Common Stock Purchase Agreement dated as of November 8,
2011 (the “Purchase Agreement”) between Arena Pharmaceuticals, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), and Azimuth Opportunity, L.P., an international limited partnership
organized under the laws of the British Virgin Islands (the “Investor”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.

In accordance with and pursuant to Section 2.11 of the Purchase Agreement, the
Investor hereby issues this Optional Amount Notice to exercise an Optional
Amount for the Optional Amount Dollar Amount indicated below.

 

Optional Amount Dollar Amount Exercised

  

 

Number of Shares to be purchased

  

 

VWAP on the date hereof:

  

 

Discount Price:

  

 

Settlement Date:

  

 

Threshold Price:

  

 

  

 

      Dated:                                         

  

By:

  

 

  

Name

  

Title:

  

Address:

  

Facsimile No.



--------------------------------------------------------------------------------

EXHIBIT C TO THE

COMMON STOCK PURCHASE AGREEMENT

CERTIFICATE OF THE COMPANY

CLOSING CERTIFICATE

             20    

The undersigned, the [                    ] of Arena Pharmaceuticals, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), delivers this certificate in connection with the Common Stock
Purchase Agreement, dated as of November 8, 2011 (the “Agreement”), by and
between the Company and Azimuth Opportunity, L.P., an international limited
partnership organized under the laws of the British Virgin Islands (the
“Investor”), and hereby certifies on the date hereof that (capitalized terms
used herein without definition have the meanings assigned to them in the
Agreement):

1. Attached hereto as Exhibit A is a true, complete and correct copy of the
Certificate of Incorporation of the Company as filed with the Secretary of State
of the State of Delaware. The Certificate of Incorporation of the Company has
not been further amended or restated, and no document with respect to any
amendment to the Certificate of Incorporation of the Company has been filed in
the office of the Secretary of State of the State of Delaware since the date
shown on the face of the state certification relating to the Company’s
Certificate of Incorporation, which is in full force and effect on the date
hereof, and no action has been taken by the Company in contemplation of any such
amendment or the dissolution, merger or consolidation of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the Bylaws of the
Company, as amended and restated through, and as in full force and effect on,
the date hereof, and no proposal for any amendment, repeal or other modification
to the Bylaws of the Company has been taken or is currently pending before the
Board of Directors or stockholders of the Company.

3. The Board of Directors of the Company has approved the transactions
contemplated by the Agreement; said approval has not been amended, rescinded or
modified and remains in full force and effect as of the date hereof.

4. Each person who, as an officer of the Company, or as attorney-in-fact of an
officer of the Company, signed (i) the Agreement and (ii) any other document
delivered prior hereto or on the date hereof in connection with the transactions
contemplated by the Agreement, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

 

 

By:

Title:



--------------------------------------------------------------------------------

EXHIBIT D TO THE

COMMON STOCK PURCHASE AGREEMENT

COMPLIANCE CERTIFICATE

In connection with the issuance of shares of common stock of Arena
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Company”), pursuant to the Fixed Request Notice,
dated [                    ], delivered by the Company to Azimuth Opportunity,
L.P., an international limited partnership organized under the laws of the
British Virgin Islands (the “Investor”) pursuant to Article II of the Common
Stock Purchase Agreement, dated November 8, 2011, by and between the Company and
the Investor (the “Agreement”), the undersigned hereby certifies as follows:

1. The undersigned is the duly elected [                    ] of the Company.

2. Except as set forth in the attached Disclosure Schedule, the representations
and warranties of the Company set forth in Article IV of the Agreement (i) that
are not qualified by “materiality” or “Material Adverse Effect” are true and
correct in all material respects as of [insert Fixed Request Exercise Date] and
as of the date hereof with the same force and effect as if made on such dates,
except to the extent such representations and warranties are as of another date,
in which case, such representations and warranties are true and correct in all
material respects as of such other date and (ii) that are qualified by
“materiality” or “Material Adverse Effect” are true and correct as of [insert
Fixed Request Exercise Date] and as of the date hereof with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct as of such other date.

3. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Agreement to be
performed, satisfied or complied with by the Company at or prior to [insert
Fixed Request Exercise Date] and the date hereof.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

The undersigned has executed this Certificate this [    ] day of [            ],
20[    ].

 

By:

 

 

Name:

 

 

Title:

 

 